 



Exhibit 10.3
Execution Version
SEQUOIA MORTGAGE TRUST 2007-1
MORTGAGE PASS-THROUGH CERTIFICATES
MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
Between
RWT HOLDINGS, INC.
and
SEQUOIA RESIDENTIAL FUNDING, INC.
dated as of March 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
Section 1. Representations and Warranties of RWT and Sequoia
    1  
Section 2. Additional Representations, Warranties and Agreements of RWT
    1  
Section 3. Conveyance of Mortgage Loans
    2  
Section 4. Intention of Parties
    3  
Section 5. Termination
    3  
Section 6. Miscellaneous
    4  

i 



--------------------------------------------------------------------------------



 



MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
     This Mortgage Loan Purchase and Sale Agreement (the “Agreement”) is made as
of March 1, 2007, by and between RWT Holdings, Inc., a Delaware corporation
(“RWT”) and Sequoia Residential Funding, Inc., a Delaware corporation
(“Sequoia”).
     WHEREAS, the parties hereto desire to provide for the purchase and sale of
the Mortgage Loans (the “Mortgage Loans”) on the Closing Date (as defined in the
Pooling and Servicing Agreement, dated as of March 1, 2007 (the “Pooling and
Servicing Agreement”) by and among Sequoia, as depositor, HSBC Bank USA,
National Association, as trustee (the “Trustee”), and Wells Fargo Bank, N. A.,
as master servicer and securities administrator, and acknowledged by RWT, as
seller, in accordance with the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, the parties in consideration of good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, hereby agree as follows:
     Section 1. Representations and Warranties of RWT and Sequoia. RWT and
Sequoia, each as to itself and not the other, hereby represents, warrants and
agrees for the benefit of the other party that:
     (a) Authorization. The execution, delivery and performance of this
Agreement by it are within its respective powers and have been duly authorized
by all necessary action on its part.
     (b) No Conflict. The execution, delivery and performance of this Agreement
will not violate or conflict with (i) its charter or bylaws, (ii) any resolution
or other corporate action by it, or (iii) any decisions, statutes, ordinances,
rulings, directions, rules, regulations, orders, writs, decrees, injunctions,
permits, certificates or other requirements of any court or other governmental
or public authority in any way applicable to or binding upon it, and will not
result in or require the creation, except as provided in or contemplated by this
Agreement, of any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind upon the Mortgage Loans.
     (c) Binding Obligation. This Agreement has been duly executed by it and is
its legally valid and binding obligation, enforceable against it in accordance
with this Agreement’s terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general principles of equity.
     Section 2. Additional Representations, Warranties and Agreements of RWT.
     (a) RWT represents and warrants to, and agrees with, Sequoia that (i) on
the Closing Date, RWT will have good, valid and marketable title to the Mortgage
Loans that are identified in Schedule A to the Pooling and Servicing Agreement
and the contractual rights with respect to the Mortgage Loans under each of the
Purchase Agreements and the Servicing Agreements, (as modified by the related
Acknowledgements, collectively referred to herein as the “Purchase and Servicing
Agreements”), in each case free and clear of all liens, mortgages, deeds of
trust, pledges, security interests, charges, encumbrances or other claims; and
(ii) upon transfer to

 



--------------------------------------------------------------------------------



 



Sequoia, Sequoia will receive good, valid and marketable title to all of the
Mortgage Loans and will receive all of RWT’s contractual rights and obligations
under each such Purchase and Servicing Agreements, in each case free and clear
of any liens, mortgages, deeds of trust, pledges, security interests, charges,
encumbrances or other claims.
     (b) RWT hereby makes the representations and warranties as to the Mortgage
Loans set forth in Schedule A to this Agreement, for the benefit of Sequoia and
the Trustee.
     (c) RWT hereby agrees that it will comply with the provisions of
Section 2.04 of the Pooling and Servicing Agreement in respect of a breach of
any of the representations and warranties set forth in this Section 2.
     (d) RWT hereby represents and warrants for the benefit of Sequoia and the
Trustee: (i) this Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Mortgage Loans in favor of Sequoia, which
security interest is prior to all other Liens, and is enforceable as such as
against creditors of and purchasers from RWT; (ii) the Mortgage Loans constitute
“instruments” within the meaning of the applicable UCC; (iii) RWT, immediately
prior to its transfer of Mortgage Loans under this Agreement, will own and have
good, valid and marketable title to the Mortgage Loans free and clear of any
Lien, claim or encumbrance of any Person; (iv) RWT has received all consents and
approvals required by the terms of the Mortgage Loans to the sale of the
Mortgage Loans hereunder to Sequoia; (v) all original executed copies of each
Mortgage Note that constitute or evidence the Mortgage Loans have been delivered
to the applicable Custodian; (vi) RWT has received a written acknowledgment from
the applicable Custodian that such Custodian is holding the Mortgage Notes that
constitute or evidence the Mortgage Loans solely on behalf and for the benefit
of Sequoia; (vii) other than the security interest granted to Sequoia pursuant
to this Agreement and security interests granted to lenders which will be
automatically released at the Closing, RWT has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Mortgage Loans;
RWT has not authorized the filing of and is not aware of any financing
statements against it that include a description of collateral covering the
Mortgage Loans other than any financing statement relating to the security
interest granted to Sequoia hereunder or that will be automatically released
upon the sales to Sequoia; (viii) RWT is not aware of any judgment or tax lien
filing against itself; and (ix) none of the Mortgage Notes that constitute or
evidence the Mortgage Loans have any marks or notations indicating that they
have been pledged, assigned or otherwise conveyed to any Person other than
Sequoia.
     Section 3. Conveyance of Mortgage Loans.
     (a) Mortgage Loans. RWT, concurrently with the execution and delivery
hereof, hereby sells, transfers, assigns, sets over and otherwise conveys to
Sequoia, without recourse, all of RWT’s right, title and interest in and to
(i) the Mortgage Loans, including the related Mortgage Documents and all
interest and principal received or receivable by RWT on or with respect to the
Mortgage Loans after the Cut-off Date and all interest and principal payments on
the Mortgage Loans received prior to the Cut-off Date in respect of installments
of interest and principal due thereafter, but not including payments of interest
and principal due and payable on the Mortgage Loans on or before the Cut-off
Date, and all other proceeds received in respect of such Mortgage Loans,
(ii) RWT’s rights and obligations under the Purchase Agreements and the
Servicing Agreements with respect to the Mortgage Loans, as modified by the
related Acknowledgements, (iii) the pledge, control and guaranty agreements and
the Limited Purpose Surety Bond relating to the Additional Collateral Mortgage
Loans, (iv) the Insurance Policies

2



--------------------------------------------------------------------------------



 



with respect to the Mortgage Loans, (v) all cash, instruments or other property
held or required to be deposited in the Collection Accounts and the Distribution
Account, and (vi) all proceeds of the conversion, voluntary or involuntary, of
any of the foregoing into cash or other liquid assets, including, without
limitation, all Insurance Proceeds, Liquidation Proceeds and condemnation
awards.
     On or prior to the Closing Date, RWT shall deliver to Sequoia or, at
Sequoia’s direction, to the applicable Custodian, the Trustee’s Mortgage File
for each Mortgage Loan in the manner set forth in Section 2 of the Custody
Agreement. Release of the Trustee’s Mortgage Files on the Closing Date shall be
made against payment by Sequoia of the purchase price for the Mortgage Loans and
related assets, which shall be a combination of credit for an additional capital
contribution and cash wired to RWT’s account. The amount of the purchase price
payable by Sequoia shall be set forth in writing in a separate letter.
     (b) Defective Mortgage Loans. If any Mortgage Loan is required to be
repurchased due to defective or missing documentation pursuant to Section 2.04
of the Pooling and Servicing Agreement, RWT shall, at its option, either
(a) repurchase or cause the applicable seller of such Mortgage Loan to RWT to
repurchase such Mortgage Loan at the Purchase Price, or (b) provide or cause the
applicable seller of such Mortgage Loan to RWT to provide a Replacement Mortgage
Loan, subject to the terms and conditions of the Pooling and Servicing
Agreement.
     Section 4. Intention of Parties. It is the express intent of the parties
hereto that (without addressing characterization for GAAP purposes) the
conveyance of the Mortgage Loans by RWT to Sequoia be construed as, an absolute
sale thereof. It is, further, not the intention of the parties that such
conveyance be deemed a pledge thereof. However, in the event that,
notwithstanding the intent of the parties, such assets are held to be the
property of the assigning party, or if for any other reason this Agreement is
held or deemed to create a security interest in the Mortgage Loans, then
(i) this Agreement shall be deemed to be a security agreement within the meaning
of the Uniform Commercial Code of the State of New York and (ii) the conveyance
provided for in this Agreement shall be deemed to be an assignment and a grant
by RWT to Sequoia of a security interest in all of the assets described in such
conveyances, whether now owned or hereafter acquired.
     RWT and Sequoia shall, to the extent consistent with this Agreement, take
such actions as may be necessary to ensure that, if this Agreement were deemed
to create a security interest in the Mortgage Loans, such security interest
would be deemed to be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement. RWT shall arrange for filing any Uniform Commercial Code continuation
statements in connection with any security interest granted or assigned
hereunder.
     Section 5. Termination.
     (a) Sequoia may terminate this Agreement, by notice to RWT, at any time at
or prior to the Closing Date:
     (i) if the Underwriting Agreement is terminated by the Underwriters
pursuant to the terms of the Underwriting Agreement or if the Underwriters do
not complete the transactions contemplated by the Underwriting Agreement as the
result of the failure of any condition set forth therein or if there has been,
since the time of execution of this Agreement or since the respective dates as
of which information is given in the

3



--------------------------------------------------------------------------------



 



Prospectus or Prospectus Supplement, any material adverse change in the
financial condition, earnings, business affairs or business prospects of RWT,
whether or not arising in the ordinary course of business, or
     (ii) if there has occurred any material adverse change in the financial
markets in the United States, any outbreak of hostilities or escalation thereof
or other calamity or crisis or any change or development involving a prospective
change in national or international political, financial or economic conditions,
in each case the effect of which is such as to make it, in the judgment of the
Underwriters, impracticable to market the Certificates or to enforce contracts
for the sale of the Certificates, or
     (iii) if a banking moratorium has been declared by either Federal or New
York authorities.
     (b) This Agreement shall terminate automatically without any required
notice or other action by any party hereto if the Closing Date for the issuance
of the Certificates has not occurred by April 15, 2007.
     (c) Notwithstanding any termination of this Agreement or the completion of
all sales contemplated hereby, the representations, warranties and agreements in
Sections 1 and 2 hereof shall survive and remain in full force and effect.
     Section 6. Miscellaneous.
     (a) Amendments, Etc. No rescission, modification, amendment, supplement or
change of this Agreement shall be valid or effective unless in writing and
signed by all of the parties to this Agreement. No amendment of this Agreement
may modify or waive the representations, warranties and agreements set forth in
Sections 1 and 2 hereof.
     (b) Binding Upon Successors, Etc. This Agreement shall bind and inure to
the benefit of and be enforceable by RWT and Sequoia, and the respective
successors and assigns thereof. The parties hereto acknowledge that Sequoia is
acquiring the Mortgage Loans for the purpose of pledging, transferring,
assigning, setting over and otherwise conveying them to the Trustee, pursuant to
the Pooling and Servicing Agreement for inclusion in the Trust Fund. As an
inducement to Sequoia to purchase the Mortgage Loans, RWT acknowledges and
consents to the assignment to the Trustee by Sequoia of all of Sequoia’s rights
against RWT hereunder in respect of the Mortgage Loans sold to Sequoia and that
the enforcement or exercise of any right or remedy against RWT hereunder by the
Trustee or to the extent permitted under the Pooling and Servicing Agreement
shall have the same force and effect as if enforced and exercised by Sequoia
directly.
     (c) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     (d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

4



--------------------------------------------------------------------------------



 



     (e) Headings. The headings of the several parts of this Agreement are
inserted for convenience of reference and are not intended to be a part of or
affect the meaning or interpretation of this Agreement.
     (f) Definitions. Capitalized terms not otherwise defined herein have the
meanings ascribed to such terms in the Pooling and Servicing Agreement.
     (g) Nonpetition Covenant. Until one year plus one day shall have elapsed
since the termination of the Pooling and Servicing Agreement in accordance with
its terms, neither RWT nor any assignee of RWT shall petition or otherwise
invoke the process of any court or government authority for the purpose of
commencing or sustaining a case against Sequoia under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of Sequoia
or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of Sequoia.
[remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party has caused this Mortgage Loan Purchase and
Sale Agreement to be executed by its duly authorized officer or officers as of
the day and year first above written.

                  RWT HOLDINGS, INC.    
 
           
 
  By:   /s/ John Isbrandtsen
 
        Name: John Isbrandtsen         Title: Vice President    
 
                SEQUOIA RESIDENTIAL FUNDING, INC.    
 
           
 
  By:   /s/ John Isbrandtsen
 
        Name: John Isbrandtsen         Title: Vice President    

6



--------------------------------------------------------------------------------



 



SCHEDULE A
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
OF THE SELLER
PLEDGED MORTGAGE RERESENTATIONS AND WARRANTIES
ON LOANS PURCHASED DIRECTLY FROM ORIGINATORS

I.   Mortgage Loans Purchased under the Master Mortgage Loan Sale & Servicing
Agreement, dated as of July 1, 2006 between RWT Holdings, Inc. (“RWT Holdings”)
and ABN AMRO Mortgage Group, Inc. (the “Seller/Servicer”) (the “ABN AMRO-RWT
Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the ABN AMRO-RWT
Agreement.
          (a) The information set forth in the Mortgage Loan Schedule, including
any diskette or other related data tape sent to Purchaser is true and correct in
all material respects and the information provided to the rating agencies,
including the loan level detail, is true and correct according to the rating
agency requirements.
          (b) There are no delinquent taxes, ground rents, governmental
assessments, leasehold payments or other outstanding charges affecting the lien
priority of the related Mortgage.
          (c) The terms of the Mortgage Note and the Mortgage have not been
waived, altered or modified in any respect, except by written instruments, and
the Mortgage has been recorded or sent for recording, if necessary to maintain
the lien priority of the Mortgage. The substance of any such waiver, alteration
or modification has been approved by the insurer under the Primary Mortgage
Insurance Policy, if any, the title insurer, to the extent required by the
related policy and is reflected on the Mortgage Loan Schedule.
          (d) No event has occurred which would give Mortgagor any right of
rescission, set-off, or defense of usury, nor will the operation of any of the
terms of the Mortgage Note and the Mortgage, or the exercise of any right
thereunder, render either the Mortgage Note or the Mortgage unenforceable in
whole or in part (except as enforceability may be limited by bankruptcy,
insolvency, liquidation, receivership, moratorium, reorganization, or other
similar laws affecting the enforcement of the rights of creditors and by general
principles of equity, whether enforcement is sought in a proceeding in equity or
at law) or subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury, and no such right of

7



--------------------------------------------------------------------------------



 



rescission, set-off, counterclaim or defense has been asserted with respect
thereto and the Mortgagor was not a debtor in any state or federal bankruptcy or
insolvency proceedings and the time the Mortgage Loan was originated.
          (e) All buildings upon the Mortgaged Property are insured by a
Qualified Insurer against loss by fire, hazards of extended coverage and such
other hazards as are customary in the area where the Mortgaged Property is
located, pursuant to insurance policies conforming to the requirements of
Section 11.10 of the ABN AMRO-RWT Agreement. All such insurance policies contain
a standard mortgagee clause naming Seller or the originator of the Mortgage
Loan, and its successors and assigns, as mortgagee. If the Mortgaged Property is
in an area identified on a flood hazard map or flood insurance rate map issued
by the Federal Emergency Management Agency as a special flood hazard area (and
such flood insurance has been made available), a flood insurance policy meeting
the requirements of the current guidelines of the National Flood Insurance
Program is in effect and such policy conforms to the Agency Guidelines. The
Mortgage obligates the Mortgagor thereunder to maintain all such insurance at
the Mortgagor’s cost and expense and, on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at Mortgagor’s
cost and expense and to seek reimbursement therefor from the Mortgagor.
          (f) Seller has complied with all requirements of federal law, and, to
the extent not preempted thereby, state or local law applicable to the
origination or servicing of the Mortgage Loan, including, without limitation,
fair housing, usury, truth in lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, or disclosure laws. No
Mortgage Loan is (a) subject to the provisions of the Homeownership and Equity
Protection Act of 1994 as amended (“HOEPA”), (b) a “high cost” mortgage loan,
“covered” mortgage loan, “high risk home” mortgage loan, or “predatory” mortgage
loan or any comparable term, no matter how defined under any federal, state or
local law, (c) subject to any comparable federal, state or local statutes or
regulations, or any other statute or regulation providing for heightened
regulatory scrutiny or assignee liability to holders of such mortgage loans, or
(d) a High Cost Loan or Covered Loan, as applicable (as such terms are defined
in the current Standard & Poor’s LEVELS Glossary Revised, Appendix E). With
respect to each Mortgage Loan, Seller has complied with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act of 2001 (collectively, the “Anti-Money Laundering Laws”).The
origination, servicing and collection practices with respect to each Mortgage
Note and Mortgage have been legal and in accordance with applicable laws and
regulations, and in all material respects in accordance with Customary Servicing
Procedures.
          (g) The Mortgage has not been satisfied, canceled, or rescinded, or,
in the case of a First Lien Mortgage, subordinated, and the Mortgaged Property
has not been fully released from the lien of the Mortgage, nor has any
instrument been executed that would effect any such satisfaction, cancellation,
rescission, release, or, in the case of a First Lien Mortgage, subordination.
          (h) If the Mortgage Loan is a First Lien Mortgage Loan, the Mortgage
is a valid, existing and enforceable First Lien Mortgage on the Mortgaged
Property, including all improvements on the Mortgaged Property, except as
enforceability may be limited by bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization, or other similar laws affecting the
enforcement of the rights of creditors and by general principles of equity,
whether enforcement is sought in a proceeding in equity or at law, and subject
only to (i) the lien of

8



--------------------------------------------------------------------------------



 



current real property taxes and assessments not yet due and payable,
(ii) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording being acceptable to
mortgage lending institutions which do not materially affect adversely the
Appraised Value of the Mortgaged Property, and (iii) other matters to which like
properties are commonly subject which do not materially interfere with the
benefits of the security intended to be provided by the Mortgage or the use,
enjoyment, value or marketability of the related Mortgaged Property
          (i) If the Mortgage Loan is a Second Lien Mortgage Loan, the Mortgage
is a valid, existing and enforceable Second Lien Mortgage on the Mortgaged
Property, including all improvements on the Mortgaged Property, except as
enforceability may be limited by bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization, or other similar laws affecting the
enforcement of the rights of creditors and by general principles of equity,
whether enforcement is sought in a proceeding in equity or at law, and subject
only to (i) the First Lien Mortgage, (ii) the lien of current real property
taxes and assessments not yet due and payable, (iii) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording being acceptable to mortgage lending institutions which
do not materially affect adversely the Appraised Value of the Mortgaged
Property, and (iv) other matters to which like properties are commonly subject
which do not materially interfere with the benefits of the security intended to
be provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property.
          (j) The Mortgage Note and the related Mortgage are genuine and each is
the legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as enforceability may be limited by
(i) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization or other similar laws affecting the enforcement of the rights of
creditors and (ii) general principles of equity, whether enforcement is sought
in a proceeding in equity or at law.
          (k) All parties to the Mortgage Note and the Mortgage had legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage, and the Mortgage Note and the Mortgage have been duly and
properly executed by such parties.
          (l) The proceeds of the Mortgage Loan have been fully disbursed to or
for the account of the Mortgagor, and there is no obligation for the Mortgagee
to advance additional funds thereunder.
          (m) If required by the Underwriting Guidelines, the Mortgage Loan is
covered by an ALTA lender’s title insurance policy or other form of title
insurance policy acceptable to the Agency, issued by a title insurer acceptable
to the Agency and qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring (subject to the exceptions contained in
paragraph (h) (i) (ii) and (iii) above for First Lien Mortgage Loans and in
paragraph (i)(i), (ii), (iii) and (iv) above for Second Lien Mortgage Loans) the
originator and its successors and assigns as to the first or second mortgage
lien priority, as applicable, in the original principal amount of the Mortgage
Loan. Seller is the insured under such lender’s title insurance policy, and such
lender’s title insurance policy is in full force and effect and will be in full
force and effect upon the related Closing Date. No claims have been made under
such lender’s title insurance policy, and Seller has not done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy.
          (n) There is no default or event of acceleration existing under the
Mortgage

9



--------------------------------------------------------------------------------



 



or the Mortgage Note, and Seller has not waived any default or event of
acceleration. With respect to each Second Lien Mortgage Loan, as of the related
Closing Date, (i) the First Lien Mortgage Loan is in full force and effect,
(ii) Seller has not received any notice of default under the First Lien Mortgage
Loan or its related First Lien Mortgage which has not been cured, and
(iii) Seller has not waived any default or event of acceleration with respect
thereto.
          (o) The Mortgage Loan was either (A) originated by (i) a savings and
loan association, savings bank, commercial bank, credit union, insurance
company, or similar banking institution which is supervised and examined by a
federal or state authority, or (ii) a Mortgagee approved by the Secretary of
Housing and Urban Development pursuant to sections 203 and 211 of the National
Housing Act; or (B) originated and underwritten by an entity employing
underwriting standards consistent with the underwriting standards of an
institution described in (A)(i) or (A)(ii) above.
          (p) Unless otherwise disclosed on the Mortgage Loan Schedule, the
Mortgage Loan has an original term to maturity of not more than 30 years, with
interest payable in arrears on the first day of each month. The Mortgage Note
evidencing a Fixed Rate Mortgage Loan requires a monthly payment which is
sufficient to fully amortize the unpaid principal balance over the remaining
term and to pay interest at the related Mortgage Interest Rate. The Mortgage
Note evidencing an Adjustable Rate Mortgage Loan requires a Monthly Payment that
is sufficient (after the IO Conversion Date with respect to an IO Mortgage Loan)
(i) during the period prior to the first adjustment to the Mortgage Interest
Rate, to amortize the original principal balance fully over the remaining term
thereof and to pay interest at the related Mortgage Interest Rate, and
(ii) during the period following each Adjustment Date, to amortize the
outstanding principal balance fully as of the first day of such period over the
then remaining term of such Mortgage Note and to pay interest at the related
Mortgage Interest Rate. In any case, no Mortgage Loan contains terms or
provisions which would result in negative amortization. Payments of principal
and/or interest on the Mortgage Loan commenced no more than sixty (60) days
after the funds were disbursed in connection with the Mortgage Loan.
          (q) There is no proceeding pending or, to Seller’s knowledge,
threatened for the total or partial condemnation of the Mortgaged Property, and
such property is in good repair and is undamaged by waste, fire, earthquake or
earth movement, windstorm, flood, tornado or other casualty, so as to materially
affect adversely the value of the Mortgaged Property as security for the
Mortgage Loan or the use for which the premises were intended.
          (r) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, or (ii) otherwise by
judicial foreclosure, except as enforceability may be limited by bankruptcy,
insolvency, liquidation, receivership, moratorium, reorganization, or other
similar laws affecting the enforcement of the rights of creditors and by general
principles of equity, whether enforcement is sought in a proceeding in equity or
at law. Following the date of origination of the Mortgage Loan, the Mortgaged
Property has not been subject to any bankruptcy proceeding or foreclosure
proceeding and the Mortgagor has not filed for protection under applicable
bankruptcy laws. Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;

10



--------------------------------------------------------------------------------



 



          (s) The Mortgage Note and Mortgage are on forms acceptable to the
Agency.
          (t) The Mortgage Note is not and has not been secured by any
collateral except the lien of the corresponding Mortgage on the Mortgaged
Property.
          (u) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the Mortgage Loan application by
a Qualified Appraiser and the appraisal and appraiser both satisfy the
requirements of the Agency and Title XI of FIRREA and the regulations
promulgated thereunder, if applicable, all as in effect on the date the Mortgage
Loan was originated. The appraisal is in a form acceptable to the Agency;
          (v) If the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by Purchaser to the trustee under the deed of trust,
except in connection with a trustee’s sale after default by the Mortgagor.
          (w) The Mortgage Loan is not a graduated payment mortgage loan or
buydown loan, and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature.
          (x) All material disclosures required by applicable law with respect
to the making of mortgage loans of the same type as the Mortgage Loan have been
made, including rescission materials required by applicable law if the Mortgage
Loan is a Refinanced Mortgage Loan.
          (y) Each Conventional First Lien Mortgage Loan that had a LTV at
origination in excess of 80% will be subject to a Primary Mortgage Insurance
Policy, issued by a Qualified Insurer, in at least such amount as is required by
the Agency. All provisions of such Primary Mortgage Insurance Policy have been
and are being complied with, such policy is in full force and effect, and all
premiums due thereunder have been paid. Any First Lien Mortgage Loan subject to
any such Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain such insurance and to pay all premiums and charges in connection
therewith unless terminable in accordance with the Agency Guidelines or
applicable law.
          (z) The Assignment of Mortgage is in recordable form and is acceptable
for recording under the laws of the jurisdiction in which the Mortgaged Property
is located.
          (aa) All payments required to be made prior to the related Cut-off
Date for the Mortgage Loan under the terms of the Mortgage Note have been made.
          (bb) All escrow deposits and Escrow Payments, if any, are in the
possession of, or under the control of, Seller and have been handled in
accordance with the Real Estate Settlement Procedures Act (“RESPA”). If such
Mortgage Loan provides that the interest rate on the principal balance of the
Mortgage Note may be adjusted, all of the terms of the Mortgage Note pertaining
to interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance are enforceable (except as enforceability may be
limited by bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, or other similar

11



--------------------------------------------------------------------------------



 



laws affecting the enforcement of the rights of creditors and by general
principles of equity, whether enforcement is sought in a proceeding in equity or
at law), and all such adjustments have been properly made, including any
required notices, and such adjustments do not and will not affect the priority
of the Mortgage lien. No payment with respect to the Mortgage Loan has been
delinquent during the preceding twelve-month period;
          (cc) Immediately prior to the payment of the Purchase Price, Seller
was the sole owner and holder of the Mortgage Loan. The Mortgage Loan was not
assigned or pledged by Seller and Seller had good and marketable title thereto,
and Seller had full right to transfer and sell the Mortgage Loan to Purchaser
free and clear of any encumbrance, participation interest, lien, equity, pledge,
claim or security interest and had full right and authority, subject to no
interest or participation in, or agreement with, any other party to sell or
otherwise transfer the Mortgage Loan.
          (dd) The Mortgage Loan compiles with all the terms conditions and
requirements of the Underwriting Guidelines in effect at the time of origination
with exceptions thereto exercised in a reasonable manner.
          (ee) With respect to Mortgage Loans that are secured by a leasehold
estate, the lease is valid, in full force and effect, and conforms to the Agency
Guidelines for leasehold estates.
          (ff) No fraud, nor any material misrepresentation, error, omission, or
negligence, has taken place on the part of Seller or the Mortgagor any other
Person involved in the origination of the Mortgage Loan.
          (gg) The Mortgaged Property is located in the state identified in the
Mortgage Loan Schedule and consists of a parcel of real property with a detached
single family residence or a two-to-four-family dwelling erected thereon, or an
individual condominium unit, or an individual unit in a planned unit
development; provided, however, that any condominium project or planned unit
development conforms with the Underwriting Guidelines regarding such dwellings,
and no residence or dwelling is a mobile home or a manufactured housing unit
that is not permanently attached to its foundation. As of the date of
origination, no portion of the Mortgaged Property was used for commercial
purposes, and, since the date of origination no portion of the Mortgaged
Property has been used for commercial purposes;
          (hh) Seller used no adverse selection procedures in selecting the
Mortgage Loan from among the residential mortgage loans owned by it which were
available for inclusion in the Mortgage Loans.
          (ii) Seller has delivered to Purchaser or Purchaser’s designee the
Mortgage Loan Documents and the Mortgage File for each Mortgage Loan as required
by the ABN AMRO-RWT Agreement and/or the Commitment Letter.
          (jj) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply

12



--------------------------------------------------------------------------------



 



with all applicable zoning and subdivision laws and ordinances.
          (kk) All parties which have had any interest in the Mortgage, whether
as mortgagee, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were) (A) in compliance with any
and all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state.
          (ll) As of the related Closing Date, the Mortgaged Property is
lawfully occupied under applicable law, and all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities.
          (mm) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of the Agency.
          (nn) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; to Seller’s knowledge, there is no violation of any
environmental law, rule or regulation with respect to the Mortgaged Property;
and nothing further remains to be done to satisfy in full all requirements of
each such law, rule or regulation constituting a prerequisite to use and
enjoyment of said property.
          (oo) The Mortgagor has not notified Seller requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and Seller has no knowledge of any relief requested or
allowed to the Mortgagor under the Servicemembers’ Civil Relief Act.
          (pp). There are no mechanics’ or similar liens or claims filed for
work, labor or material (and no rights are outstanding that under law could give
rise to such a lien) affecting the related Mortgage Property which are or may be
liens prior to, or equal or coordinate with, the lien of the related Mortgage.
          (qq) As of the related Closing Date, the Mortgage Loan was not in

13



--------------------------------------------------------------------------------



 



construction or rehabilitation status or has facilitated the trade-in or
exchange of a Mortgaged Property.
          (rr) No action has been taken or failed to be taken by Seller on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to
the Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of Seller, or for any other reason under such coverage.
          (ss) With respect to any broker fees collected and paid on the
Mortgage Loan, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement.
          (tt) To Seller’s knowledge, there does not exist on the related
Mortgage Property any hazardous substances, hazardous wastes or solid wastes, as
such terms are defined in the Comprehensive Environmental Response Compensation
and Liability Act, the Resource Conservation and Recovery Act of 1976, or other
federal, state or local environmental legislation; provided however, that
commonly used household items shall not constitute “hazardous substances” for
purposes of this subsection.
          (uu) The Mortgage Loan did not have a Loan-to-Value Ratio at the time
of origination of more than 95%.
          (vv) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies.
          (xx) Unless set forth on the Mortgage Loan Schedule, the Mortgage Loan
is not a balloon loan.
          (yy) With respect to the Mortgage Loan, Seller has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations.

14



--------------------------------------------------------------------------------



 



          (zz) No Mortgage Loan was originated on or after October 1, 2002 and
prior to March 7, 2003, which is secured by property located in the State of
Georgia. No Mortgage Loan was originated on or after March 7, 2003 which is a
“high cost home loan” as defined under the Georgia Fair Lending Act, which
became effective October 1, 2002.
          (aaa) No Mortgage Loan contains prepayment penalties that extend
beyond five years after the date of origination.
          (bbb) Each Mortgage Loan would be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC.

15



--------------------------------------------------------------------------------



 



II.   With respect to Mortgage Loans purchased under the Mortgage Loan Purchase
and Servicing Agreement, dated as of April 1, 1998 (the “Mortgage Loan Purchase
and Servicing Agreement”), as amended by the Amendment Number One to such
agreement dated February 27, 2004 (the “Amendment Number One,” together with the
Mortgage Loan Purchase and Servicing Agreement the “Agreement”)) and the
Amendment Reg AB to the Agreement dated as of August 1, 2006 (the “Reg AB
Amendment,” and together with the Mortgage Loan Purchase and Servicing Agreement
and the Amendment Number One, the “Purchase and Servicing Agreement”), between
Countrywide Home Loans, Inc. (“Countrywide”) and RWT Holdings.

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Purchase and
Servicing Agreement.
               (a) Mortgage Loan Schedule. The information contained in the
Mortgage Loan Schedule is complete, true and correct in all material respects
and the information provided to the rating agencies, including the loan level
detail, is true and correct according to the rating agency requirements;
               (b) No Delinquencies or Advances. All payments required to be
made prior to the related Cut-off Date for such Mortgage Loan under the terms of
the Mortgage Note have been made; RWT Holdings has not advanced funds, or
induced, solicited or knowingly received any advance of funds from a party other
than the owner of the Mortgaged Property subject to the Mortgage, directly or
indirectly, for the payment of any amount required by the Mortgage Loan; and
there has been no delinquency of thirty (30) days or more in any payment by the
Mortgagor thereunder during the last twelve (12) months;
               (c) Taxes, Assessments, Insurance Premiums and Other Charges. RWT
Holdings has no knowledge of any delinquent taxes, ground rents, water charges,
sewer rents, assessments, insurance premiums, leasehold payments, including
assessments payable in future installments or other outstanding charges
affecting the related Mortgaged Property;
               (d) No Modifications. The terms of the Mortgage Note and the
Mortgage have not been impaired, waived, altered or modified in any respect,
except by written instruments that have been or will be recorded, if necessary
to protect the interests of Purchaser, and that have been or will be delivered
to Purchaser, all in accordance with the Purchase and Servicing Agreement. The
substance of any such waiver, alteration or modification has been approved by
the primary mortgage guaranty insurer, if any, and by the title insurer, to the
extent required by the related policy and its terms are reflected on the
Mortgage Loan Schedule. No Mortgagor has been released, in whole or in part,
except in connection with an assumption agreement approved by the primary
mortgage insurer, if any, and the title insurer, to the extent required by the
policy, and which assumption agreement is part of the Collateral File and the
terms of which are reflected in the Mortgage Loan Schedule if executed prior to
the Closing Date;
               (e) No Defenses. The Mortgage Note and the Mortgage are not
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury, nor will the operation of any of the terms of the Mortgage
Note and the Mortgage, or the exercise of any right thereunder, render the
Mortgage unenforceable, in whole or in part, or subject to any right of

16



--------------------------------------------------------------------------------



 



rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto;
               (f) Hazard and Flood Insurance. All buildings upon the Mortgaged
Property are insured by an insurer acceptable to an Agency against loss by fire,
hazards of extended coverage and such other hazards as are customary in the area
where the Mortgaged Property is located, and such insurer is licensed to do
business in the state where the Mortgaged Property is located. All such
insurance policies contain a standard mortgagee clause naming Countrywide, its
successors and assigns as mortgagee, and all premiums thereon have been paid.
If, upon the origination of the Mortgage Loan, the Mortgaged Property was, or
was subsequently deemed to be, in an area identified in the Federal Register by
the Federal Emergency Management Agency as having special flood hazards (and
such flood insurance has been made available), a flood insurance policy that
meets the requirements of the current guidelines of the Federal Insurance
Administration (or any successor thereto) and conforms to the requirements of an
Agency is in effect. The Mortgage obligates the Mortgagor thereunder to maintain
all such insurance at the Mortgagor’s expense and, upon the failure of the
Mortgagor to do so, the holder of the Mortgage is authorized to maintain such
insurance at the Mortgagor’s expense and to seek reimbursement therefor from the
Mortgagor;
               (g) Compliance with Applicable Law. Each Mortgage Loan at the
time of origination complied in all material respects with applicable state and
federal laws including truth in lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity and disclosure laws
applicable to the Mortgage Loan;
               (h) No Release of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated, or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission;
               (i) Enforceability of Mortgage Documents. The Mortgage Note and
the related Mortgage are genuine and each is the legal, valid and binding
obligation of the maker thereof, enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or similar laws;
               (j) Validity of Mortgage. The Mortgage is a valid, existing and
enforceable first lien on the Mortgaged Property, including all improvements on
the Mortgaged Property, subject only to (i) the lien of current real property
taxes and assessments not yet due and payable; (ii) covenants, conditions and
restrictions, rights of way, easements and other matters of public record as of
the date of recording that are acceptable to mortgage lending institutions
generally and specifically referred to in lender’s title insurance policy
delivered to the originator of the Mortgage Loan and that do not adversely
affect the Appraised Value (as evidenced by an appraisal referred to in such
definition) of the Mortgaged Property; and (iii) other matters to which like
properties are commonly subject that do not materially interfere with the
benefits of the security intended to be provided by the Mortgage or the use,
enjoyment, value or marketability of the related Mortgaged Property;
               (k) Binding Obligation. The Mortgage Note and the related
Mortgage are genuine and each is the legal, valid and binding obligation of the
maker thereof, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, or
reorganization;

17



--------------------------------------------------------------------------------



 



               (l) Legal Capacity. All parties to the Mortgage Note and the
Mortgage had legal capacity to enter into the Mortgage Loan and to execute and
deliver the Mortgage Note and the Mortgage, and the Mortgage Note and the
Mortgage have been duly and properly executed by such parties;
               (m) Disbursements of Proceeds. The proceeds of the Mortgage Loan
have been fully disbursed, and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvement and as to disbursements of any escrow funds therefor have
been complied with. All costs, fees and expenses incurred in making or closing
the Mortgage Loan and recording the Mortgage were paid, and the Mortgagor is not
entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;
               (n) Sole Owner. RWT Holdings is the sole owner and holder of the
Mortgage Loan. The Mortgage Loan is not assigned or pledged, and RWT Holdings
has good and marketable title thereto, and has full right to transfer and sell
the Mortgage Loan to Purchaser free and clear of any encumbrance, equity, lien,
pledge, charge, claim or security interest not specifically set forth in the
related Mortgage Loan Schedule and has full right and authority subject to no
interest or participation of, or agreement with, any other party, to sell and
assign each Mortgage Loan pursuant to the terms of the Purchase and Servicing
Agreement;
               (o) Interested Parties. All parties that have had any interest in
the Mortgage, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) (a) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgage Property is located, and (b)(i) organized under the
laws of such state,
               (p) Title Insurance. Each Mortgage Loan secured by a first
priority Mortgage is covered by an ALTA lender’s title insurance policy
acceptable to an Agency, issued by a title insurer acceptable to an Agency and
qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring (subject to the exceptions contained in Section 3.02(j)(i),
(ii) and (iii) above) Countrywide, its successors and assigns as to the first
priority lien of the Mortgage, as applicable. Additionally, such lender’s title
insurance policy affirmatively insures ingress and egress, and against
encroachments by or upon the Mortgaged Property or any interest therein.
Purchaser is the sole insured of such lender’s title insurance policy, and such
lender’s title insurance policy is in full force and effect and will be in full
force and effect upon the consummation of the transactions contemplated by the
Purchase and Servicing Agreement. No claims have been made under such lender’s
title insurance policy, and RWT Holdings and no prior holder of the related
Mortgage, has done, by act or omission, anything which would impair the coverage
of such lender’s title insurance policy;
               (q) No Default. There is no default, breach, violation or event
of acceleration existing under the Mortgage or the Mortgage Note and no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and RWT Holdings has not waived any default, breach, violation or
event of acceleration;
               (r) No Mechanics’ Liens. There are no mechanics’ or similar liens
or claims which have been filed for work, labor or material (and no rights are
outstanding that under law could give rise to such lien) affecting the related
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with, the lien of the related Mortgage;

18



--------------------------------------------------------------------------------



 



               (s) Improvements. All improvements which were considered in
determining the Appraised Value of the related Mortgage Property lay wholly
within the boundaries and building restriction lines of the Mortgaged Property,
and no improvements on adjoining properties encroach upon the Mortgaged
Property;
               (t) The Mortgage Loan was originated by Countrywide or by a FNMA
approved or FHLMC approved mortgage banker (which mortgage banker is a mortgagee
approved by HUD), or savings and loan association, a savings bank, a commercial
bank or similar banking institution that is supervised and examined by a federal
or state authority, or by another mortgagee approved by the Secretary of HUD.
               (u) Origination and Collection Practices. The origination and
collection practices used by Countrywide with respect to each Mortgage Note and
Mortgage have been in all respects legal, proper, prudent and customary in the
mortgage origination and servicing business. With respect to escrow deposits and
Escrow Payments, if any, all such payments are in the possession of, or under
the control of, Seller and there exist no deficiencies in connection therewith
for which customary arrangements for repayment thereof have not been made. No
escrow deposits or Escrow Payments or other charges or payments due Countrywide
have been capitalized under any Mortgage or the related Mortgage Note. With
respect to Adjustable Rate Mortgage Loans, all Mortgage Interest Rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state and local law has been properly paid and credited;
               (v) No Condemnation or Damage. The Mortgaged Property is free of
material damage and waste by fire, earthquake or earth movement, windstorm,
flood, tornado, or other casualty and there is no proceeding pending for the
total or partial condemnation thereof;
               (w) Customary and Enforceable Provisions. The Mortgage contains
customary and enforceable provisions such as to render the rights and remedies
of the holder thereof adequate for the realization against the Mortgaged
Property of the benefits of the security provided thereby including (a) in the
case of a Mortgage designated as a deed of trust, by trustee’s sale, and (b)
otherwise by judicial foreclosure. There is no other exemption available to the
Mortgagor which would interfere with the right to sell the Mortgaged Property at
a trustee’s sale or the right to foreclose the Mortgage. The Mortgagor has not
notified RWT Holdings and RWT Holdings has no knowledge of any relief requested
or allowed to the Mortgagor under the Soldiers and Sailors Civil Relief Act of
1940 (now known as the Servicemembers’ Civil Relief Act);
               (x) Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
Section 3.02(i) of the Purchase and Servicing Agreement;
               (y) Appraisal. Unless the Mortgage Loan was underwritten pursuant
to one of Countrywide’s streamline documentation programs, the Credit File
contains an appraisal of the related Mortgaged Property signed prior to the
approval of the Mortgage Loan application by an appraiser who meets the minimum
requisite qualifications of an Agency for appraisers, duly appointed by the
originator, that had no interest, direct or indirect in the Mortgaged Property,
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan; the appraisal is in a form acceptable to an Agency, with such
riders as are acceptable to such Agency;

19



--------------------------------------------------------------------------------



 



               (z) Trustee for Deed of Trust. In the event the Mortgage
constitutes a deed of trust, a trustee, duly qualified under applicable law to
serve as such, has been properly designated and currently so serves and is named
in the Mortgage, and no fees or expenses are or will become payable by Purchaser
to the trustee under the deed of trust, except in connection with a trustee’s
sale after default by the Mortgagor;
               (aa) Private Mortgage Insurance. Each Mortgage Loan with an LTV
at origination in excess of 80% is and will be subject to a PMI Policy, which
provides coverage in an amount at least equal to that which would be required by
FNMA. All provisions of such PMI Policy have been and are being complied with,
such policy is in full force and effect, and all premiums due thereunder have
been paid. Any Mortgage subject to any such PMI Policy obligates the Mortgagor
thereunder to maintain such insurance and to pay all premiums and charges in
connection therewith or, in the case of a lender paid mortgage insurance policy,
the premiums and charges are included in the Mortgage Interest Rate for the
Mortgage Loan;
               (bb) Lawfully Occupied. The Mortgaged Property is lawfully
occupied under applicable law. All inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same
including certificates of occupancy, have been made or obtained from the
appropriate authorities;
               (cc) No Action Resulting in Exclusion of Coverage. No action has
been taken or failed to be taken, no event has occurred and no state of facts
exists or has existed on or prior to the Closing Date (whether or not known to
RWT Holdings on or prior to such date) which has resulted or will result in an
exclusion from, denial of, or defense to coverage under any private mortgage
insurance (including, without limitation, any exclusions, denials or defenses
which would limit or reduce the availability of the timely payment of the full
amount of the loss otherwise due thereunder to the insured) whether arising out
of actions, representations, errors, omissions, negligence, or fraud of RWT
Holdings, the related Mortgagor or any party involved in the application for
such coverage, including the appraisal, plans and specifications and other
exhibits or documents submitted therewith to the insurer under such insurance
policy, or for any other reason under such coverage, but not including the
failure of such insurer to pay by reason of such insurer’s breach of such
insurance policy or such insurer’s financial inability to pay;
               (dd) Assignment of Mortgage. Except for the absence of recording
information, the Assignment of Mortgage is in recordable form and is acceptable
for recording under the laws of the jurisdiction in which the Mortgaged Property
is located;
               (ee) Consolidation of Future Advances. Any future advances made
to the Mortgagor prior to the Cut-off Date have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term.
The consolidated principal amount does not exceed the original principal amount
of the Mortgage Loan;
               (ff) Form of Mortgage Note and Mortgage. The Mortgage Note and
Mortgage are on forms acceptable to an Agency;
               (gg) Mortgaged Property. The Mortgaged Property is located in the
state indicated on the Mortgage Loan Schedule, and consists of a single parcel
of real property with a detached single family residence erected thereon, or an
individual residential condominium unit, or a 2-4 family dwelling or an
individual residential unit in a planned unit development as defined

20



--------------------------------------------------------------------------------



 



by FNMA, none of which is a mobile home or a manufactured dwelling;
               (hh) Relevant Circumstances. RWT Holdings has no knowledge of any
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor of the Mortgagor’s credit standing that can reasonably
be expected to cause the Mortgage Loan to be an unacceptable investment, cause
the Mortgage Loan to become delinquent, or adversely affect the value of the
Mortgage Loan;
               (ii) No Fraud. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of any Person, including without limitation, the Mortgagor, any
appraiser, any builder or developer, or any other party involved in the
origination of the Mortgage Loan;
               (jj) Buydown Provisions. No Mortgage Loan contains a permanent
“buydown” provision. No Adjustable Rate Mortgage Loan contains a temporary
“buydown” provision. With respect to any Fixed Rate Mortgage Loan which contains
a temporary “buydown” provision, the value of such buydown funds does not exceed
6% of the Appraised Value of the Mortgaged Property securing such Mortgage Loan.
The Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature;
               (kk) Soldiers’ and Sailors’ Relief Act. The Mortgagor has not
notified RWT Holdings and RWT Holdings has no knowledge of any relief requested
or allowed to the Mortgagor under the Soldiers’ and Sailors’ Civil Relief Act of
1940 (now known as the Servicemembers’ Civil Relief Act);
               (ll) Disclosure Statements. With respect to an Adjustable Rate
Mortgage Loan, the Mortgagor has executed one or more statements to the effect
that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of an Adjustable Rate Mortgage Loan. Purchaser
shall maintain all such statements in the Credit File;
               (mm) Construction or Rehabilitation of Mortgaged Property. No
Mortgage Loan was made in connection with the construction or rehabilitation of
a Mortgaged Property;
               (nn) Due on Sale. The Mortgage contains an enforceable provision
for the acceleration of the payment of the unpaid principal balance of the
Mortgage Loan in the event that the Mortgaged Property is sold or transferred
without the prior written consent of the mortgagee thereunder;
               (oo) Condominiums and Planned Unit Developments. With respect to
each Mortgage Loan eligible for sale to FNMA or FHLMC, if the Mortgaged Property
is a condominium unit or a planned unit development (other than a de minimis
planned unit development) such condominium or planned unit development project
meets the eligibility requirements for FNMA or FHLMC;
               (pp) Leasehold Estates. Each Mortgage Loan that is secured by a
leasehold interest conforms to the FNMA requirements for mortgage loans secured
by leasehold estates;
               (qq) There is no pending action or proceeding directly involving
the Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to

21



--------------------------------------------------------------------------------



 



the Mortgaged Property; and nothing further remains to be done to satisfy in
full all requirements of each such law, rule or regulation constituting a
prerequisite to use and enjoyment of said property. And there does not exist on
the related Mortgage Property any hazardous substances, hazardous wastes or
solid wastes, as such terms are defined in the Comprehensive Environmental
Response Compensation and Liability Act, the Resource Conservation and Recovery
Act of 1976, or other federal, state or local environmental legislation;
               (rr) Each Mortgage Loan at the time it was made complied in all
material respects with applicable local, state, and federal laws, including, but
not limited to, all applicable predatory and abusive lending laws;
               (ss) None of the Mortgage Loans are classified as (a) “high cost”
loans under the Home Ownership and Equity Protection Act of 1994, (b) “high
cost,” “threshold,” “predatory”, or “covered”, loans under and in violation of
any other applicable state, federal or local law, or (c) “high cost” or
“covered”, as applicable (as such terms are defined in the then current Standard
and Poor’s LEVELS ® Glossary, which is now Version 5.7 Revised, Appendix E);
               (tt) No Mortgage Loan was originated on or after October 1, 2002
and prior to March 7, 2003, which is secured by property located in the State of
Georgia. No Mortgage Loan was originated on or after March 7, 2003 which is a
“high cost home loan” as defined under the Georgia Fair Lending Act;
               (uu) No Mortgage Loan which is secured by property located in the
State of New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
               (vv) No Mortgage Loan which is secured by property located in the
State of New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home
Loan Protection Act, which became effective January 1, 2004;
               (ww) No Mortgage Loan which is secured by property located in the
State of Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House
Bill 287, which became effective June 24, 2003;
               (xx) Each Mortgage Loan is a “qualified mortgage” within
Section 860G(a)(3) of the Code;
               (yy) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
               (zz) No Mortgage Loan that is secured by property located in the
State of Illinois is a “High-Risk Home Loan” as defined in the Illinois High
Risk Home Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et
seq.); and none of the Mortgage Loans that are secured by property located in
the State of Illinois are in violation of the provisions of the Illinois
Interest Act (815 Ill. Comp. Stat. 205/1 et. seq.);
               (aaa) No Mortgage Loan that is secured by property located in the
State of

22



--------------------------------------------------------------------------------



 



Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005;
               (bbb) No Mortgage Loan contains prepayment penalties that extend
beyond five years after the date of origination; and
               (ccc) There were no adverse selection procedures used in
selecting the Mortgage Loan from among the residential mortgage loans which were
available for inclusion in the Mortgage Loans.

23



--------------------------------------------------------------------------------



 



III.   Mortgage Loans Purchased under the Mortgage Loan Flow Purchase , Sale and
Servicing Agreement dated as of January 1, 2006 between RWT Holdings, Inc. (“RWT
Holdings”) and GreenPoint Mortgage Funding, Inc. (the “Seller/Servicer”) (the
“GreenPoint-RWT Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GreenPoint-RWT
Agreement.
     (i) The information set forth in the Mortgage Loan Schedule is true,
complete and correct in all material respects as of the Cut-Off Date and the
information provided to the rating agencies, including the loan level detail, is
true and correct according to the rating agency requirements;
     (ii) The Mortgage creates a first lien on or a first priority ownership
interest in real property securing the related Mortgage Note, free and clear of
all adverse claims, liens and encumbrances having priority over the first lien
of the Mortgage subject only to (1) the lien of nondelinquent current real
property taxes and assessments not yet due and payable, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording which are acceptable to mortgage
lending institutions generally and, with respect to any Mortgage Loan for which
an appraisal was made prior to the Cut-Off Date, either (A) which are referred
to or otherwise considered in the appraisal made for the originator of the
Mortgage Loan, or (B) which do not adversely affect the appraised value of the
Mortgaged Property as set forth in such appraisal, and (C) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property. If the
Mortgaged Property includes a leasehold estate, the lease is valid, in full
force and affect, and conforms to the Fannie Mae requirements for leasehold
estates. Any security agreement, chattel mortgage or equivalent document related
to and delivered in connection with the Mortgage Loan establishes and creates a
valid, subsisting and enforceable first lien and first priority security
interest on the property described therein;
     (iii) The Mortgage Loan has not been delinquent thirty (30) days or more at
any time during the twelve (12) month period prior to the Cut-off Date for such
Mortgage Loan. There are no defaults under the terms of the Mortgage Loan; and
the Seller has not advanced funds, or induced, solicited or knowingly received
any advance of funds from a party other than the owner of the Mortgaged Property
subject to the Mortgage, directly or indirectly, for the payment of any amount
required by the Mortgage Loan;
     (iv) There are no delinquent taxes which are due and payable, ground rents,
assessments or other outstanding charges affecting the related Mortgaged
Property;
     (v) The terms of the Mortgage Note of the related Mortgagor and the
Mortgage have
not been impaired, waived, altered or modified in any respect, except by written
instruments which have been recorded to the extent any such recordation is
required by applicable law or is

24



--------------------------------------------------------------------------------



 



necessary to protect the interests of the Purchaser, and which have been
approved by the title insurer and the primary mortgage insurer, as applicable,
and copies of which written instruments are included in the Mortgage File. No
other instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement, which assumption agreement is part
of the Mortgage File and the terms of which are reflected on the Mortgage Loan
Schedule;
     (vi) The Mortgage Note and the Mortgage are not subject to any right of
rescission, setoff, counterclaim or defense, including the defense of usury, nor
will the operation of any of the terms of the Mortgage Note and the Mortgage, or
the exercise of any right thereunder, render the Mortgage Note or Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto;
     (vii) All buildings upon the Mortgaged Property are insured by a generally
acceptable insurer pursuant to standard hazard policies conforming to the
requirements of Fannie Mae and Freddie Mac. All such standard hazard policies
are in effect and on the date of origination contained a standard mortgagee
clause naming the Seller and its successors in interest as loss payee and such
clause is still in effect and all premiums due thereon have been paid. If the
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency as having special flood hazards under the Flood Disaster
Protection Act of 1973, as amended, such Mortgaged Property is covered by flood
insurance by a generally acceptable insurer in an amount not less than the
requirements of Fannie Mae and Freddie Mac. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense,
and on the Mortgagor’s failure to do so, authorizes the holder of the Mortgage
to maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor;
     (viii) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity or disclosure
laws applicable to the Mortgage Loan have been complied with in all material
respects;
     (ix) The Mortgage has not been satisfied, canceled or subordinated, in
whole or in part, or rescinded, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such satisfaction, release, cancellation,
subordination or rescission;
     (x) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency and other laws of general application affecting the rights of
creditors, and the Seller has taken all action necessary to transfer such rights
of enforceability to the Purchaser. All parties to the Mortgage Note and the
Mortgage had the legal capacity to enter into the Mortgage Loan and to execute
and deliver the Mortgage Note and the Mortgage. The Mortgage Note and the
Mortgage have been duly and properly executed by such parties. The proceeds of
the Mortgage Note have been fully disbursed and there is no requirement for
future advances thereunder, and any and all requirements as to completion of any
on-site or offsite improvements and as to disbursements of any escrow funds
therefor have been complied with;
     (xi) Immediately prior to the transfer and assignment to the Purchaser, the
Mortgage Note

25



--------------------------------------------------------------------------------



 



and the Mortgage were not subject to an assignment or pledge, and the Seller had
good and marketable title to and was the sole owner thereof and had full right
to transfer and sell the Mortgage Loan to the Purchaser free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest;
     (xii) The Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy of insurance, with all
necessary endorsements, issued by a title insurer qualified to do business in
the jurisdiction where the Mortgaged Property is located, insuring (subject to
the exceptions contained in clause (b) (1), (2) and (3) above) the Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Such title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The Seller is the sole insured
of such lender’s title insurance policy, such title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Seller’s interest therein does not require the consent of or notification to
the insurer and such lender’s title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by the GreenPoint-RWT Agreement. No claims have been made under
such lender’s title insurance policy, and no prior holder of the related
Mortgage has done, by act or omission, anything which would impair the coverage
of such lender’s title insurance policy;
     (xiii) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and, to the Seller’s
knowledge, no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event permitting acceleration; and neither the Seller nor any prior
mortgagee has waived any default, breach, violation or event permitting
acceleration;
     (xiv) To the best of the Seller’s knowledge, there are no mechanics, or
similar liens or claims which have been filed for work, labor or material
affecting the related Mortgaged Property which are or may be liens prior to or
equal to the lien of the related Mortgage;
     (xv) All improvements subject to the Mortgage lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (xii) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (xvi) The Mortgage Loan was originated by the Seller or by an eligible
correspondent of the Seller. The Mortgage Loan complies in all material respects
with all the terms, conditions and requirements of the Seller’s underwriting
standards attached here as Exhibit G. The Mortgage Notes and Mortgages are on
forms acceptable to Fannie Mae or Freddie Mac;
     (xvii) The Mortgage Loan contains the usual and enforceable provisions of
the originator at the time of origination for the acceleration of the payment of
the unpaid principal amount if the related Mortgaged Property is sold without
the prior consent of the mortgagee thereunder. The Mortgage Loan has an original
term to maturity of not more than 40 years, with interest payable in arrears on
the first day of each month. Except as otherwise set forth on the Mortgage Loan
Schedule, the Mortgage Loan does not contain terms or provisions which would
result in negative amortization nor contain “graduated payment” features;

26



--------------------------------------------------------------------------------



 



     (xviii) The Mortgaged Property at origination of the Mortgage Loan was and,
to the Seller’s knowledge, currently is free of damage and waste and at
origination of the Mortgage Loan there was, and, to the Seller’s knowledge,
there currently is, no proceeding pending for the total or partial condemnation
thereof;
     (xix) The related Mortgage contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale, and (2) otherwise by judicial foreclosure;
     (xx) If the Mortgage constitutes a deed of trust, a trustee, duly qualified
if required under applicable law to act as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustees sale or attempted sale after default
by the Mortgagor;
     (xxi) If required by the applicable processing style, the Mortgage File
contains an appraisal of the related Mortgaged Property made and signed prior to
the final approval of the mortgage loan application by a qualified appraiser
satisfying the requirements of Title XI of The Financial Institutions Reform,
and Enforcement Act of 1989, as amended, and the regulations promulgated
thereunder, that is acceptable to Fannie Mae or Freddie Mac and approved by the
Seller. The appraisal, if applicable, is in a form generally acceptable to
Fannie Mae or Freddie Mac;
     (xxii) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in substantial compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (B) (1) organized under the laws
of such state, or (2) qualified to do business in such state, or (3) federal
savings and loan associations, national banks, a Federal Home Loan Bank or the
Federal Reserve Bank, or (4) not doing business in such state;
     (xxiii) To the best of the Seller’s knowledge, there does not exist any
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor or the Mortgagor’s credit standing that could reasonably
be expected to cause private institutional investors to regard the Mortgage Loan
as an unacceptable investment, to cause the Mortgage Loan to become delinquent,
or to materially adversely affect the value or marketability of the Mortgage
Loan;
     (xxiv) Each of the Mortgaged Properties consists of a single parcel of real
property with a detached single-family residence erected thereon, or a two- to
four-family dwelling, or a townhouse, or an individual condominium unit in a
condominium project or an individual unit in a planned unit development. Any
condominium unit or planned unit development either conforms with applicable
Fannie Mae or Freddie Mac requirements regarding such dwellings or is covered by
a waiver confirming that such condominium unit or planned unit development is
acceptable to Fannie Mae or Freddie Mac or is otherwise “warrantable” with
respect thereto. No such residence is a mobile home or manufactured dwelling;
     (xxv) The ratio of the original outstanding principal amount of the
Mortgage Loan to the lesser of the appraised value (or stated value if an
appraisal was not a requirement of the applicable processing style) of the
Mortgaged Property at origination or the purchase price of the

27



--------------------------------------------------------------------------------



 



Mortgaged Property securing each Mortgage Loan (the “Loan-to-Value Ratio”) is
not in excess of 95.00%. The original Loan-to-Value Ratio of each Mortgage Loan
either was not more than 95.00% or the excess over 80.00% is insured as to
payment defaults by a Primary Mortgage Insurance Policy issued by a primary
mortgage insurer acceptable to Fannie Mae or Freddie Mac;
     (xxvi) The Seller is either, and each Mortgage Loan was originated by, a
savings and loan association, savings bank, commercial bank, credit union,
insurance company or similar institution which is supervised and examined by a
federal or State authority, or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Section 203 and 211 of the National
Housing Act;
     (xxvii) The origination, collection and servicing practices with respect to
each Mortgage Note and Mortgage have been legal in all material respects. With
respect to escrow deposits and payments that the Seller collects, all such
payments are in the possession of, or under the control of, the Seller, and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. No escrow deposits or
other charges or payments due under the Mortgage Note have been capitalized
under any Mortgage or the related Mortgage Note;
     (xxviii) No fraud or misrepresentation of a material fact with respect to
the origination of a Mortgage Loan has taken place on the part of the Seller;
     (xxix) No Mortgage Loan contains a provision whereby the related Mortgagor
can convert the related Mortgage Loan to a fixed rate instrument;
     (xxx) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act, which became effective
October 1, 2002;
     (xxxi) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (xxxii) None of the mortgage loans are High Cost as defined by the
applicable local, state and federal predatory and abusive lending laws and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 5.7, Appendix E);
     (xxxiii) No Mortgage Loan which is secured by property located in the State
of New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
     (xxxiv) No Mortgage Loan which is secured by property located in the State
of New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (xxxv) No Mortgage Loan which is secured by property located in the State
of Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill
287, which became effective June 24, 2003;

28



--------------------------------------------------------------------------------



 



     (xxxvi) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
     (xxxvii) No Mortgage Loan that is secured by property located in the State
of Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (xxxviii) No Mortgage Loan that is secured by property located in the State
of Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan
Practices Act (I.C. 24-9), which became effective January 1, 2005;
     (xxxix) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
     (xl) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;
     (xli) Each Mortgage Loan would be a “qualified mortgage” within the meaning
of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC; and
     (xlii) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.

29



--------------------------------------------------------------------------------



 



IV.   Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as of
May 1, 2006 by and between Redwood Mortgage Funding, Inc. (“RMF”) and New
Century Mortgage Corporation (“New Century”), and an Assignment dated
January 15, 2007, between RMF and RWT Holdings (the “New Century-RWT
Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the New Century-RWT
Agreement.
     (a) The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects the information provided to
the rating agencies, including the loan level detail, is true and correct
according to the rating agency requirements;
     (b) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note;
     (c) All payments due on or prior to the related Closing Date for such
Mortgage Loan have been made as of the related Closing Date, the Mortgage Loan
is not delinquent in payment more than 30 days and has not been dishonored;
there are no material defaults under the terms of the Mortgage Loan; the Company
has not advanced funds, or induced, solicited or knowingly received any advance
of funds from a party other than the owner of the Mortgaged Property subject to
the Mortgage, directly or indirectly, for the payment of any amount required by
the Mortgage Loan; no payment with respect to each Mortgage Loan has been
delinquent during the preceding twelve-month period;
     (d) All taxes, governmental assessments, insurance premiums, water, sewer
and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;
     (e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
     (f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;

30



--------------------------------------------------------------------------------



 



     (g) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by a Qualified Insurer against loss by fire,
hazards of extended coverage and such other hazards in an amount representing
coverage not less than the lesser of (i) the maximum insurable value of the
improvements securing such Mortgage Loans, and (ii) the greater of (a) the
outstanding principal balance of the Mortgage Loan, and (b) an amount such that
the proceeds thereof shall be sufficient to prevent the Mortgagor and/or the
mortgagee from becoming a co-insurer. All such standard hazard policies are in
full force and effect and on the date of origination contained a standard
mortgagee clause naming the Company and its successors in interest and assigns
as loss payee and such clause is still in effect and all premiums due thereon
have been paid. If required by the Flood Disaster Protection Act of 1973, as
amended, the Mortgage Loan is covered by a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
in an amount not less than the amount required by the Flood Disaster Protection
Act of 1973, as amended. Such policy was issued by a Qualified Insurer. The
Mortgage obligates the Mortgagor there under to maintain all such insurance at
the Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefore from the
Mortgagor;
     (h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
     (i) The Mortgage has not been satisfied, canceled or subordinated, in whole
or in part, or rescinded, and the Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. The Company has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has the Company waived any default resulting
from any action or inaction by the Mortgagor;
     (j) The related Mortgage is a valid, subsisting, enforceable and perfected
first lien on the Mortgaged Property including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems affixed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing
securing the Mortgage Note’s original principal balance. The Mortgage and the
Mortgage Note do not contain any evidence of any security interest or other
interest or right thereto. Such lien is free and clear of all adverse claims,
liens and encumbrances having priority over the first lien of the Mortgage
subject only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording which are acceptable to mortgage lending institutions generally and
either (A) which are referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan, or (B) which do not adversely affect
the appraised value of the Mortgaged Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and the Company has the full right to sell and assign the same to the Purchaser;

31



--------------------------------------------------------------------------------



 



     (k) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and the
Company has taken all action necessary to transfer such rights of enforceability
to the Purchaser. All parties to the Mortgage Note and the Mortgage had the
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage have been
duly and properly executed by such parties. No fraud, error, omission,
misrepresentation, negligence or similar occurrence with respect to a Mortgage
Loan has taken place on the part of the Company or the Mortgagor, or, on the
part of any other party involved in the origination of the Mortgage Loan. The
proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder (excepting therefrom HELOCs), and any
and all requirements as to completion of any on-site or off-site improvements
and as to disbursements of any escrow funds therefore have been complied with.
All costs, fees and expenses incurred in making or closing the Mortgage Loan and
the recording of the Mortgage were paid or are in the process of being paid, and
the Mortgagor is not entitled to any refund of any amounts paid or due under the
Mortgage Note or Mortgage;
     (l) The Company is the sole owner of record and holder of the Mortgage Loan
and the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and the Company had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to the New Century-RWT Agreement and following the sale
of the Mortgage Loan, the Purchaser will own such Mortgage Loan free and clear
of any encumbrance, equity, participation interest, lien, pledge, charge, claim
or security interest. The Company intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for the purposes of servicing the
Mortgage Loan as set forth in the New Century-RWT Agreement. Either the
Mortgagor is a natural person or the Mortgagor is an inter-vivos trust
acceptable to Fannie Mae;
     (m) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a Qualified Insurer qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
(subject to the exceptions contained in (j)(1), (2) and (3) above) the Company,
its successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Additionally, such policy
affirmatively insures ingress and egress to and from the Mortgaged Property.
Where required by applicable state law or regulation, the Mortgagor has been
given the opportunity to choose the carrier of the required mortgage title
insurance. The Company, its successors and assigns, are the sole insured of such
lender’s title insurance policy, such title insurance policy has been duly and
validly endorsed to the Purchaser or the assignment to the Purchaser of the
Company’s interest therein does not require the consent of or notification to
the insurer and such lender’s title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by the New Century-RWT Agreement and the related Purchase Price and
Terms Letter. No claims have been made under such lender’s title insurance
policy, and no prior holder

32



--------------------------------------------------------------------------------



 



of the related Mortgage, including the Company, has done, by act or omission,
anything which would impair the coverage of such lender’s title insurance
policy;
     (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration; and neither the Company nor any prior mortgagee has waived any
default, breach, violation or event permitting acceleration;
     (o) As of the related Closing Date, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and the
Company has no notice of any rights outstanding that under law could give rise
to such liens) affecting the related Mortgaged Property which are or may be
liens prior to or equal to the lien of the related Mortgage;
     (p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (q) The Mortgage Loan was originated by or for the Originator. The Mortgage
Loan complies with all the terms, conditions and requirements of the
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is currently
selling loans to Fannie Mae and/or Freddie Mac which are the same document forms
as the Mortgage Notes and Mortgages (inclusive of any riders). The Mortgage Loan
bears interest at the Mortgage Interest Rate set forth in the related Mortgage
Loan Schedule, and Monthly Payments under the Mortgage Note are due and payable
on the first day of each month. The Mortgage contains the usual and enforceable
provisions of the originator at the time of origination for the acceleration of
the payment of the unpaid principal amount of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;
     (r) As of the related Closing Date, the Mortgaged Property is not subject
to any material damage by waste, fire, earthquake, windstorm, flood or other
casualty. At origination of the Mortgage Loan there was, and there currently is,
no proceeding pending for the total or partial condemnation of the Mortgaged
Property. The Company has no notice of any such condemnation proceedings
scheduled to commence at a future date;
     (s) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure. To the best of the Company’s knowledge, following the date
of origination of the Mortgage Loan, the Mortgaged Property has not been subject
to any bankruptcy proceeding or foreclosure proceeding and the Mortgagor has not
filed for protection under applicable bankruptcy laws. There is no homestead or
other exemption or right available to the Mortgagor or any other person which
would interfere with the right to sell the Mortgaged Property at a trustee’s
sale or the right to foreclose the Mortgage;
     (t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;

33



--------------------------------------------------------------------------------



 



     (u) If the Mortgage constitutes a deed of trust, a trustee, authorized and
duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;
     (v) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the mortgage loan application by
a Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
     (w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
     (x) As of the related Closing Date, the related Mortgage Note is not and
has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in (j) above and such collateral does not serve as
security for any other obligation;
     (y) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of such mortgage loans;
     (z) The Mortgage Loan does not contain “graduated payment” features and
does not have a shared appreciation or other contingent interest feature; no
Mortgage Loan contains any buydown provisions;
     (aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and
the Mortgagor is not insolvent and the Company has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;
     (bb) Each Mortgage Loans has an original term to maturity of not more than
40 years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment, which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization;

34



--------------------------------------------------------------------------------



 



     (cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will
be insured as to payment defaults by a Primary Mortgage Insurance Policy issued
by a Qualified Insurer. All provisions of such Primary Mortgage Insurance Policy
have been and are being complied with, such policy is in full force and effect,
and all premiums due thereunder have been paid. No action, inaction, or event
has occurred and no state of facts exists that has, or will result in the
exclusion from, denial of, or defense to coverage. Any Mortgage Loan subject to
a Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain the Primary Mortgage Insurance Policy and to pay all premiums and
charges in connection therewith. The mortgage interest rate for the Mortgage
Loan as set forth on the related Mortgage Loan Schedule is net of any such
insurance premium;
     (dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (ee) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a single parcel of real property
with a detached single family residence erected thereon, or a townhouse, or a
two-to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
     (ff) Payments of principal and/or interest on the Mortgage Loan commenced
no more than sixty (60) days after the funds were disbursed in connection with
the Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
     (gg) A Mortgage Loan may be subject to a Prepayment Penalty as identified
on the Mortgage Loan Schedule, except that no Mortgage Loan contains any
Prepayment Penalty that extends beyond five years after the date of origination;
     (hh) As of the related Closing Date, the Mortgaged Property is lawfully
occupied under applicable law, and all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities;
     (ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
     (jj) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property; and nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property;

35



--------------------------------------------------------------------------------



 



     (kk) The Mortgagor has not notified the Company requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and the Company has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
     (ll) As of the related Closing Date, no Mortgage Loan was in construction
or rehabilitation status or has facilitated the trade-in or exchange of a
Mortgaged Property;
     (mm) No action has been taken or failed to be taken by the Company on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of the Company, or for any other reason under such coverage;
     (nn) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
     (oo) Each Mortgage Loan that is secured by a leasheld interest conforms to
the Fannie Mae requirements for mortgage loans secured by leasehold estates;
     (pp) With respect to any broker fees collected and paid on any of the
Mortgage Loans, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
     (qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;
     (rr) Each Mortgage Loan would be a “qualified mortgage” within the meaning
of Section 860G(a)(3) of the Code if transferred to a REMIC on its startup date
in exchange for the regular or residual interests of the REMIC;
     (ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the New Century-RWT Agreement. With respect to each Mortgage
Loan, the Company is in possession of a complete Mortgage File and Servicing
File except for such documents as have been delivered to the Purchaser or its
designee;
     (tt) All information supplied by, on behalf of, or concerning the Mortgagor
is true, accurate and complete and does not contain any statement that at the
time provided and as of the Closing Date is inaccurate or misleading in any
material respect;
     (uu) There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation, that imposes an obligation upon the mortgagee to
remediate such hazardous substances; provided, that commonly used household
items shall not constitute “hazardous substances” for purposes of this
subsection;

36



--------------------------------------------------------------------------------



 



     (vv) All disclosure materials required by applicable law with respect to
the making of fixed rate and adjustable rate mortgage loans have been received
by the borrower;
     (ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination
of more than 95%;
     (xx) None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994 or any comparable state law;
     (yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
     (zz) Any principal advances made to the Mortgagor prior to the Closing Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. With respect to a first lien Mortgage
Loan, the lien of the Mortgage securing the consolidated principal amount is
expressly insured as having first lien priority by a title insurance policy, an
endorsement to the policy insuring the mortgagee’s consolidated interest or by
other title evidence acceptable to Fannie Mae and Freddie Mac. The consolidated
principal amount does not exceed the original principal amount of the Mortgage
Loan;
     (aaa) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
     (bbb) No Mortgage Loan is a Balloon Mortgage Loan;
     (ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by
MERS and such MIN is accurately provided on the Mortgage Loan Schedule. The
related assignment of Mortgage to MERS has been duly and properly recorded;
     (ddd) With respect to each MERS Mortgage Loan, the Company has not received
any notice of liens or legal actions with respect to such Mortgage Loan and no
such notices have been electronically posted by MERS;
     (eee) None of the Mortgaged Properties are manufactured housing;
     (fff) With respect to each Mortgage Loan, the Company has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations;
     (ggg) The Originator has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); the Originator has established
an anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable Mortgagor and
the origin of the assets used by the said Mortgagor to purchase the property in
question, and maintains, and will maintain, sufficient information to identify
the applicable Mortgagor for purposes of the Anti-Money Laundering Laws;
     (hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (iii) No Mortgage Loan is “high cost” as defined by any applicable federal,
state, or local predatory or abusive lending law and no Mortgage Loan is a High
Cost Loan or Covered Loan, as applicable as such terms are defined in the
current Standard & Poor’s LEVELS ®

37



--------------------------------------------------------------------------------



 



Glossary Revised, Appendix E. Any breach of this representation shall be deemed
to materially and adversely affect the value of the Mortgage Loan and shall
require a repurchase of the affected Mortgage Loan;
     (jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 that is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
     (kkk) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New
Jersey Home Ownership Act, which became effective November 27, 2003; and
     (lll) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.

38



--------------------------------------------------------------------------------



 



V.   Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as of
June 1, 2006 by and between Redwood Mortgage Funding Inc. (“RMF”) and Provident
Funding Associates, LLP (“Provident”), and an Assignment dated January 15, 2007,
between RMF and RWT Holdings (together, the “Provident-RWT Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Provident-RWT
Agreement.
     (a) The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects and the information provided
to the rating agencies, including the loan level detail, is true and correct
according to the rating agency requirements;
     (b) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note;
     (c) All payments due on or prior to the related Closing Date for such
Mortgage Loan have been made as of the related Closing Date, the Mortgage Loan
is not delinquent in payment more than 30 days and has not been dishonored;
there are no material defaults under the terms of the Mortgage Loan; the Company
has not advanced funds, or induced, solicited or knowingly received any advance
of funds from a party other than the owner of the Mortgaged Property subject to
the Mortgage, directly or indirectly, for the payment of any amount required by
the Mortgage Loan; no payment with respect to each Mortgage Loan has been
delinquent during the preceding twelve-month period;
     (d) All taxes, governmental assessments, insurance premiums, water, sewer
and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;
     (e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;

39



--------------------------------------------------------------------------------



 



     (f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
     (g) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer acceptable under the Fannie Mae
Guides, against loss by fire, hazards of extended coverage and such other
hazards as are provided for in the Fannie Mae Guides or by the Freddie Mac
Guides, in an amount representing coverage not less than the lesser of (i) the
maximum insurable value of the improvements securing such Mortgage Loans, and
(ii) the greater of (a) the outstanding principal balance of the Mortgage Loan,
and (b) an amount such that the proceeds thereof shall be sufficient to prevent
the Mortgagor and/or the mortgagee from becoming a co-insurer. All such standard
hazard policies are in full force and effect and on the date of origination
contained a standard mortgagee clause naming the Company and its successors in
interest and assigns as loss payee and such clause is still in effect and all
premiums due thereon have been paid. If required by the Flood Disaster
Protection Act of 1973, as amended, the Mortgage Loan is covered by a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration which policy conforms to Fannie Mae and Freddie
Mac requirements, in an amount not less than the amount required by the Flood
Disaster Protection Act of 1973, as amended. Such policy was issued by an
insurer acceptable under Fannie Mae or Freddie Mac guidelines. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;
     (h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
     (i) The Mortgage has not been satisfied, canceled or subordinated, in whole
or in part, or rescinded, and the Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. The Company has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has the Company waived any default resulting
from any action or inaction by the Mortgagor;
     (j) The related Mortgage is a valid, subsisting, enforceable and perfected
first lien on the Mortgaged Property including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems affixed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing
securing the Mortgage Note’s original principal balance. The Mortgage and the

40



--------------------------------------------------------------------------------



 



Mortgage Note do not contain any evidence of any security interest or other
interest or right thereto. Such lien is free and clear of all adverse claims,
liens and encumbrances having priority over the first lien of the Mortgage
subject only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording which are acceptable to mortgage lending institutions generally and
either (A) which are referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan, or (B) which do not adversely affect
the appraised value of the Mortgaged Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and the Company has the full right to sell and assign the same to the Purchaser;
     (k) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and the
Company has taken all action necessary to transfer such rights of enforceability
to the Purchaser. All parties to the Mortgage Note and the Mortgage had the
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage have been
duly and properly executed by such parties. No fraud, error, omission,
misrepresentation, negligence or similar occurrence with respect to a Mortgage
Loan has taken place on the part of the Company or the Mortgagor, or, on the
part of any other party involved in the origination of the Mortgage Loan. The
proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid or are in the process of being paid, and the Mortgagor is not
entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;
     (l) The Company is the sole owner of record and holder of the Mortgage Loan
and the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and the Company had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to the Provident-RWT Agreement and following the sale of
the Mortgage Loan, the Purchaser will own such Mortgage Loan free and clear of
any encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest. The Company intends to relinquish all

41



--------------------------------------------------------------------------------



 



rights to possess, control and monitor the Mortgage Loan, except for the
purposes of servicing the Mortgage Loan as set forth in the Provident-RWT
Agreement. Either the Mortgagor is a natural person or the Mortgagor is an
inter-vivos trust acceptable to Fannie Mae;
     (m) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) the Company, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Company, its successors and
assigns, are the sole insured of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Company’s interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the
Provident-RWT Agreement and the related Purchase Price and Terms Letter. No
claims have been made under such lender’s title insurance policy, and no prior
holder of the related Mortgage, including the Company, has done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy;
     (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration; and neither the Company nor any prior mortgagee has waived any
default, breach, violation or event permitting acceleration;
     (o) As of the related Closing Date, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
outstanding that under law could give rise to such liens) affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;
     (p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (q) The Mortgage Loan was originated by or for the Company. The Mortgage
Loan complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie

42



--------------------------------------------------------------------------------



 



Mac. The Company is currently selling loans to Fannie Mae and/or Freddie Mac
which are the same document forms as the Mortgage Notes and Mortgages (inclusive
of any riders). The Mortgage Loan bears interest at the Mortgage Interest Rate
set forth in the related Mortgage Loan Schedule, and Monthly Payments under the
Mortgage Note are due and payable on the first day of each month. The Mortgage
contains the usual and enforceable provisions of the originator at the time of
origination for the acceleration of the payment of the unpaid principal amount
of the Mortgage Loan if the related Mortgaged Property is sold without the prior
consent of the mortgagee thereunder;
     (r) As of the related Closing Date, the Mortgaged Property is not subject
to any material damage by waste, fire, earthquake, windstorm, flood or other
casualty. At origination of the Mortgage Loan there was, and there currently is,
no proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;
     (s) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure. Following the date of origination of the Mortgage Loan,
the Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage;
     (t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
     (u) If the Mortgage constitutes a deed of trust, a trustee, authorized and
duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;
     (v) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the mortgage loan application by
a Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
     (w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan

43



--------------------------------------------------------------------------------



 



associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
     (x) As of the related Closing Date, the related Mortgage Note is not and
has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in (j) above and such collateral does not serve as
security for any other obligation;
     (y) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of such mortgage loans;
     (z) The Mortgage Loan does not contain “graduated payment” features and
does not have a shared appreciation or other contingent interest feature; no
Mortgage Loan contains any buydown provisions;
     (aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and
the Mortgagor is not insolvent and the Company has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;
     (bb) The Mortgage Loans have an original term to maturity of not more than
40 years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment, which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization;
     (cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will
have mortgage insurance in accordance with the terms of the Fannie Mae Guides
and will be insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. No action,
inaction, or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage. Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith. The mortgage interest rate for the
Mortgage Loan as set forth on the related Mortgage Loan Schedule is net of

44



--------------------------------------------------------------------------------



 



any such insurance premium. No Mortgage Loan is subject to a lender-paid
mortgage insurance policy;
     (dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (ee) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a single parcel of real property
with a detached single family residence erected thereon, or a townhouse, or a
two-to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
     (ff) Payments of principal and/or interest on the Mortgage Loan commenced
no more than sixty (60) days after the funds were disbursed in connection with
the Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
     (gg) The Mortgage Loans may be subject to a Prepayment Penalty as
identified on the Mortgage Loan Schedule, except that no Mortgage Loan contains
any Prepayment Penalty that extends beyond five years after the date of
origination;
     (hh) As of the related Closing Date, the Mortgaged Property is lawfully
occupied under applicable law, and all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities;
     (ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
     (jj) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property;

45



--------------------------------------------------------------------------------



 



and nothing further remains to be done to satisfy in full all requirements of
each such law, rule or regulation constituting a prerequisite to use and
enjoyment of said property;
     (kk) The Mortgagor has not notified the Company requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and the Company has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
     (ll) As of the related Closing Date, no Mortgage Loan was in construction
or rehabilitation status or has facilitated the trade-in or exchange of a
Mortgaged Property;
     (mm) No action has been taken or failed to be taken by the Company on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of the Company, or for any other reason under such coverage;
     (nn) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
     (oo) No Mortgaged Property is subject to a ground lease;
     (pp) With respect to any broker fees collected and paid on any of the
Mortgage Loans, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
     (qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;
     (rr) Each Mortgage Loan constitutes a qualified mortgage under
Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1);
     (ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the Provident-RWT Agreement.

46



--------------------------------------------------------------------------------



 



With respect to each Mortgage Loan, the Company is in possession of a complete
Mortgage File and Servicing File except for such documents as have been
delivered to the Purchaser or its designee;
     (tt) All information supplied by, on behalf of, or concerning the Mortgagor
is true, accurate and complete and does not contain any statement that at the
time provided and as of the Closing Date is or will be inaccurate or misleading
in any material respect;
     (uu) There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation;
     (vv) All disclosure materials required by applicable law with respect to
the making of fixed rate and adjustable rate mortgage loans have been received
by the borrower;
     (ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination
of more than 95%;
     (xx) None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994 or any comparable state law;
     (yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
     (zz) Any principal advances made to the Mortgagor prior to the Closing Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan;
     (aaa) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
     (bbb) No Mortgage Loan is a Balloon Mortgage Loan;

47



--------------------------------------------------------------------------------



 



     (ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by
MERS and such MIN is accurately provided on the Mortgage Loan Schedule. The
related assignment of Mortgage to MERS has been duly and properly recorded;
     (ddd) With respect to each MERS Mortgage Loan, the Company has not received
any notice of liens or legal actions with respect to such Mortgage Loan and no
such notices have been electronically posted by MERS;
     (eee) None of the Mortgaged Properties are manufactured housing;
     (fff) With respect to each Mortgage Loan, the Company has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations;
     (ggg) The Company has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); and the Company has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws;
     (hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (iii) No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable,
and no Mortgage Loan is a High Cost Loan or Covered Loan, as applicable as such
terms are defined in the current Standard & Poor’s LEVELS ® Glossary Revised,
Appendix E. No Mortgage Loan is in violation of any applicable federal, state,
or local predatory or abusive lending law. Any breach of this representation
shall be deemed to materially and adversely affect the value of the Mortgage
Loan and shall require a repurchase of the affected Mortgage Loan;
     (jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
     (kkk) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New
Jersey Home Ownership Act, which became effective November 27, 2003; and

48



--------------------------------------------------------------------------------



 



     (lll) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.

49



--------------------------------------------------------------------------------



 



VI.   Master Mortgage Loan Purchase Agreement between RWT Holdings, Inc. (“RWT”)
and Morgan Stanley Credit Corporation with Redwood Trust as Guarantor, dated
November 1, 2006, as modified by the related Acknowledgements (the “Morgan
Stanley-RWT Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Morgan Stanley-RWT
Agreement.
     (i) The information set forth in the Mortgage Loan Schedule is true and
correct in all material respects;
     (ii) The information provided to the rating agencies, including the loan
level detail, is true and correct according to the rating agency requirements;
     (iii) As of the Closing Date, the Mortgage Loan is not delinquent more than
29 days, the Mortgage Loan has never been delinquent for more than 59 days and
the Mortgage Loan has not been dishonored. There are no material defaults under
the terms of the Mortgage Loan. The Seller/Servicer has not advanced funds, or
induced or, solicited any advance of funds from a party other than the owner of
the Mortgaged Property subject to the Mortgage, directly or indirectly, for the
payment of any amount required by the Mortgage Loan;
     (iv) With respect to those Mortgage Loans which are required to deposit
funds into an escrow account for payment of taxes, assessments, insurance
premiums and similar items as they become due, all escrow deposits have been
collected, are under the control of the Seller/Servicer, and have been applied
by the Seller/Servicer to the payment of such items in a timely fashion, in
accordance with such Mortgage. There exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
met. With respect to those Mortgage Loans for which escrow deposits are not
required, there are no delinquent taxes or other outstanding charges affecting
the related Mortgaged Property which constitute a lien on the related Mortgaged
Property;
     (v) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments
contained in the Trustee Mortgage File, approved, if necessary, by the insurer
under any Primary Mortgage Insurance Policy and recorded in all places necessary
to maintain the first priority of the lien, the substance of which waiver,
alteration or modification is reflected on the Mortgage Loan Schedule. No
Mortgagor has been released, in whole or in part, except by operation of law or
in connection with an assumption agreement which assumption agreement is part of
the Trustee Mortgage File and the terms of which are reflected in the Mortgage
Loan Schedule;
     (vi) Neither the Mortgage Note nor the Mortgage is subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and no such
right of rescission, set-off, counterclaim or defense has been asserted by any
Person with respect thereto;
     (vii) All buildings upon the Mortgaged Property are required to be insured
by a generally acceptable insurer against loss by fire, hazards of extended
coverage and such other hazards as are customarily included in extended coverage
in the area where the Mortgaged Property is located, pursuant to standard
property insurance policies in compliance with the

50



--------------------------------------------------------------------------------



 



Seller/Servicer’s policies as from time to time in effect. On the date of
origination, all such property policies were in effect, and contained a standard
mortgage clause naming the Seller/Servicer or the originator of the Mortgage
Loan and their respective successors in interest as mortgagee; such policy and
clause or a replacement is in effect and all premiums due thereon have been
paid. If the Mortgaged Property is located in an area identified by the Federal
Emergency Management Agency as having special flood hazards under the National
Flood Insurance Act of 1994, as amended, such Mortgaged Property is covered by
flood insurance in the amount required under the National Flood Insurance Act of
1994. The Mortgage obligates the Mortgagor to maintain such insurance and
authorizes the holder of the Mortgage to maintain such insurance at Mortgagor’s
cost and expense should the Mortgagor fail to do so and to seek reimbursement
therefor from the Mortgagor;
     (viii) At the time of origination of such Mortgage Loan and thereafter, all
requirements of any federal or state law, including usury, truth-in-lending,
real estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws required to be complied with by Seller as the
originator of the Mortgage Loan and applicable to the Mortgage Loan have been
complied with in all material respects;
     (ix) The Mortgage has not been satisfied as of the Closing Date, canceled
or subordinated, in whole, or rescinded, and the Mortgaged Property has not been
released from the lien of the Mortgage, in whole or in part (except for a
release that does not materially impair the security of the Mortgage Loan or a
release the effect of which is reflected in the Loan-to-Value Ratio for the
Mortgage Loan as set forth in the Mortgage Loan Schedule);
     (x) Ownership of the Mortgaged Property is held in fee simple or leasehold
estate. With respect to Mortgage Loans that are secured by a leasehold estate:
(i) the lease is valid, in full force and effect, and conforms to all of Fannie
Mae’s requirements for leasehold estates; (ii) all rents and other payments due
under the lease have been paid; (iii) the lessee is not in default under any
provision of the lease; (iv) the term of the lease exceeds the maturity date of
the related Mortgage Loan by at least five (5) years; and (v) the terms of the
lease provide a Mortgagee with an opportunity to cure any defaults. Except as
permitted by the fourth sentence of this paragraph (x), the Mortgage is a valid,
subsisting and enforceable first lien on the Mortgaged Property securing the
Mortgage Note’s original principal balance. Such lien is free and clear of all
adverse claims, liens and encumbrances having priority over the first lien of
the Mortgage, subject only to (1) the lien of non-delinquent current real
property taxes and assessments not yet due and payable, (2) liens, covenants,
conditions and restrictions, rights of way, easements and other matters
reflected in the public record as of the date of recording which are acceptable
to mortgage lending institutions generally, or which are referred to
(specifically or generally) in the lender’s title insurance policy delivered to
the originator of the Mortgage Loan and either (A) which are referred to or
otherwise considered in such title insurance policy or the appraisal made for
the originator of the Mortgage Loan, or (B) which do not in the aggregate
adversely affect the appraised value of the Mortgaged Property as set forth in
such appraisal, and (3) other matters to which like properties are commonly
subject which do not in the aggregate materially interfere with the benefits of
the security intended to be provided by the Mortgage or the use, enjoyment,
value or marketability of the related Mortgaged Property. With respect to each
Cooperative Loan, the security instruments create a valid, enforceable and
subsisting first priority security interest in the Cooperative Apartment
securing the related Mortgage Note subject only to (a) the lien of the related
cooperative for unpaid assessments representing the Mortgagor’s pro rata share
of payments for a blanket mortgage, if any, current and future real property
taxes, insurance premiums, maintenance fees and other assessments, and (b) other
matters to which the collateral is commonly subject which do not materially
interfere with the benefits of the security intended to be provided; provided,
however, that the related proprietary lease for the Cooperative

51



--------------------------------------------------------------------------------



 



Apartment may be subordinated or otherwise subject to the lien of a Mortgage on
the cooperative building;
     (xi) The Mortgage Note and the related Mortgage are genuine and are in
proper form to constitute a legal, valid and binding obligation of the maker
thereof in all material respects, enforceable in accordance with its terms,
subject to bankruptcy, insolvency and other laws of general application
affecting the rights of creditors, and general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law), and assuming that the maker thereof had the legal capacity to enter into
the Mortgage Loan and to execute and deliver the Mortgage Note and the Mortgage.
The Mortgage Note and the Mortgage have been duly and properly executed by such
parties. An obligor of the debt evidenced by the Mortgage Note is a natural
person. The proceeds of the Mortgage Loan have been fully disbursed and there is
no requirement for future advances thereunder, and any and all requirements in
the Mortgage as to completion of any on-site or off-site improvements and as to
disbursements of any escrow funds therefor have been complied with;
     (xii) RWT Holdings has good title to, and the full right to transfer and
sell, the Mortgage Loan and the Mortgage Note free and clear of any encumbrance,
equity, lien, pledge, charge, claim or security interest including, any lien,
claim or other interest arising by operation of law;
     (xiii) The Mortgage Loan is covered by either an ALTA lender’s title
insurance policy or other generally acceptable form of policy or insurance
acceptable to Fannie Mae or Freddie Mac, issued by a title insurer acceptable to
Fannie Mae or Freddie Mac and qualified to do business in the jurisdiction where
the Mortgaged Property is located, insuring (subject to the exceptions contained
in paragraph (x) (1), (2) and (3) above) to the Seller/Servicer, its successors
and assigns, the first priority lien of the Mortgage in the original principal
amount of the Mortgage Loan. The Seller/Servicer is the sole insured of such
lender’s title insurance policy, such title insurance policy has been duly and
validly endorsed to the Trustee (as defined in the Pooling and Servicing
Agreement) or the assignment to such Trustee of the Seller/Servicer’s interest
does not require the consent of or notification to the insurer and such lender’s
title insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the Morgan-RWT
Agreement. No claims have been made under such lender’s title insurance policy,
and no prior holder of the related Mortgage has done, by act or omission,
anything which would impair the coverage of such lender’s title insurance
policy;
     (xiv) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration, except for any Mortgage Loan Payment which is not late by more
than 30 days, and the Seller/Servicer has not waived any default, breach,
violation or event permitting acceleration;
     (xv) All material improvements subject to the Mortgage, lie wholly within
the boundaries and building restrictions lines of the Mortgaged Property (and
wholly within the project with respect to a condominium unit) and no
improvements on adjoining properties materially encroach upon the Mortgaged
Property, except those which are insured against by the title insurance policy
referred to in paragraph (xiii) above and all improvements on the property
comply with all applicable zoning and subdivision laws and ordinances;
     (xvi) The Mortgage Loan (unless designated as originated by others on any
Mortgage Loan Schedule) was originated by the Seller/Servicer (or the corporate
predecessor of the

52



--------------------------------------------------------------------------------



 



Seller/Servicer), and at the time of each such origination of such Mortgage Loan
the Seller/Servicer was (unless designated as “originated prior to HUD approval”
on any Mortgage Loan Schedule) a mortgagee approved by the Secretary of Housing
and Urban Development (the “Secretary”) pursuant to Sections 203 and 211 of the
National Housing Act. Each such Mortgage Loan was underwritten in accordance
with the Underwriting Guide as in effect at the time of origination, except to
the extent the Seller/Servicer believed as such time that a variance from such
Underwriting Guide was warranted by compensating factors. The Mortgage contains
the usual and customary provision of the Seller/Servicer, if any, in the
applicable jurisdiction at the time of origination for the acceleration of the
payment of the unpaid principal balance of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the Mortgagee
thereunder;
     (xvii) The Mortgaged Property at origination or acquisition was and is free
of material damage and waste and at origination there was, and there is, no
proceeding pending for the total or partial condemnation thereof;
     (xviii) The related Mortgage contains customary and enforceable provisions
such as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby;
     (xix) If the Mortgage constitutes a deed of trust, a trustee, duly
qualified if required under applicable law to act as such, has been properly
designated and currently so serves as named in the Mortgage, and no fees or
expenses are or will become payable to the trustee under the deed of trust,
except in connection with a trustee’s sale or attempted sale after default by
the Mortgagor;
     (xx) With respect to the Mortgage Loan, there is an appraisal on a Fannie
Mae-approved form (or a narrative residential appraisal) of the related
Mortgaged Property that conforms to the applicable requirements of the Financial
Institutions Reform Recovery and Enforcement Act of 1989 and that was signed
prior to the approval of such Mortgage Loan application by a qualified
appraiser, appointed by the Seller/Servicer or the originator of such Mortgage
Loan, as appropriate, who has no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of such Mortgage Loan;
     (xxi) The Mortgage Loan contains no “subsidized buydown” or graduated
payment features;
     (xxii) The Mortgaged Property has a single-family (one to four-unit)
dwelling residence erected thereon, or is an individual condominium unit in a
condominium, or a Cooperative Apartment or an individual unit in a planned unit
development or in a de minimis planned unit development as defined by Fannie
Mae. No such residence is a mobile home or a manufactured dwelling which is not
permanently attached to the land;
     (xxiii) Except as set forth on the Mortgage Loan Schedule the Mortgage Loan
is not a Converted Mortgage Loan. The Mortgage Loan does not provide for
negative amortization;
     (xxiv) The Mortgage Loan does not have an original term in excess of thirty
(30) years and one month;
     (xxv) If the Mortgage Loan is a Cooperative Loan, (a) there is no provision
in any proprietary lease which requires the Mortgagor to offer for sale the
cooperative shares owned by such Mortgagor first to the cooperative, (b) there
is no prohibition in the proprietary lease against pledging the cooperative
shares or assigning the proprietary lease, (c) the Cooperative Apartment is
lawfully occupied under applicable law, and (d) all inspections, licenses and
certificates

53



--------------------------------------------------------------------------------



 



required to be made or issued with respect to all occupied portions of the
Cooperative Apartment and the related project have been made or obtained from
the appropriate authorities;
     (xxvi) There has been no fraud, material misrepresentation or deceit on the
part of any Mortgagor or any third party in connection with the Mortgage Loan
(including the application, processing, appraisal and origination) which would
cause a material economic loss to the owner of the Mortgage Loan, including, but
not limited to, material misrepresentation of such Mortgagor’s income, funds on
deposit or employment;
     (xxvii) The origination, collection and other servicing practices used by
the Seller/Servicer with respect to the Mortgage Loans are in compliance with
all material requirements of applicable laws and regulations;
     (xxviii) The Seller/Servicer shall cause to be maintained for each Mortgage
Loan primary hazard insurance with extended coverage on the related mortgage
property in an amount equal to the lessor of (i) full replacement value of
improvements and (ii) the outstanding principal balance;
     (xxix) RWT Holdings has no knowledge of any homestead or other exemption
available to the mortgagor which would interfere with the right to sell the
mortgage property at trustee’s sale or the right to foreclose the mortgage;
     (xxx) The Mortgagor has not notified Seller of, and Seller has no knowledge
of, any relief requested or allowed to the Mortgagor under the Servicemembers
Civil Relief Act.
     (xxxi) No Mortgage Loan is (a) subject to the provisions of the
Homeownership and Equity Protections Act of 1994 as amended (“HOEPA”), (b) a
“high risk home” mortgage loan, or predatory” mortgage loan or any other
comparable terms, no matter how defined under any applicable federal, state or
local law, (c) subject to any comparable federal, state or local statutes or
regulations, or any other statute or regulation providing for heightened
regulatory scrutiny or assignee liability to holders of such mortgage loans, or
(d) a High Cost Loan or Covered Loan, as applicable (as such terms are defined
in the current Standard & Poor’s LEVELS® Glossary Revised, Appendix E).
     (xxxii) No predatory, abusive or deceptive lending practices, including,
but not limited to, the extension of credit to a mortgagor without regard for
the mortgagor’s ability to repay the Mortgage Loan and other extension of credit
to a mortgagor which has no tangible net benefit to the mortgagor, were employed
by the Seller in the origination of the Mortgage Loan.
     (xxxiii) RWT hereby represents and warrants to Purchaser that prior to its
assignment to Purchaser, RWT had a first priority perfected security interest in
each Trading Account, or, if necessary to perfect a first priority security
interest in each asset contained in such Trading Account, a first priority
perfected security interest in each such asset contained in such Trading Account
and following RWT’s assignment of the Pledge Agreements and related security
interest, Purchaser has a first priority perfected security interest in each
Trading Account, or, if necessary to perfect a first priority security interest
in each asset contained in such Trading Account, a perfected first priority
security interest in each such asset contained in such Trading Account;
(xxxiv) The Additional Collateral Mortgage Loans are insured under the terms and
provisions of the Surety Bond subject to the limitations set forth therein. The
Seller/Servicer will deliver to the Surety Bond issuer an “Assignment and Notice
of

54



--------------------------------------------------------------------------------



 



Transfer” in the form of Attachment to the Surety Bond, or any other similar
instrument required to be delivered under the Surety Bond, executed by the
Seller/Servicer and RWT Holdings, and that all other requirements for
transferring coverage under the Surety Bond in respect of such Additional
Collateral Mortgage Loans to the Trustee (as defined in the Pooling and
Servicing Agreement) shall be complied with;
(xxxv) The assignment of rights to Purchaser under the Surety Bond, as described
herein, will not result in Purchaser assuming any obligations or liabilities of
RWT with respect thereto (other than to assist RWT in connection with claims
filed thereunder with respect to the Additional Collateral Mortgage Loans owned
by the Purchaser);
     (xxxvi) With respect to each Additional Collateral Mortgage Loan sold under
the Master Mortgage Loan Purchase Agreement and Master Servicing Agreement, the
following representations and warranties made under each agreement thereof are
hereby modified as follows:
     1) The terms of the Additional Collateral Pledge Collateral Agreement
related to such Mortgage Loan have not been impaired, waived, altered or
modified in any material respect, except as specifically set forth in the
related Mortgage Loan Schedule;
     2) Except as specifically outlined in the Additional Collateral Pledge
Agreement, the Additional Collateral Pledge Agreement related to such Mortgage
Loan are not subject to any right of rescission, set-off or defense, including
the defense of usury, nor will the operation of any of the terms of such
Additional Collateral Agreement, or the exercise of any right thereunder, render
such Additional Collateral Agreement unenforceable, in whole or in part, or
subject to any right of rescission, set-off or defense, including the defense of
usury and no such right of rescission, set-off or defense has been asserted with
respect thereto; and
     3) There is no default, breach, violation or event of acceleration existing
under the Additional Collateral Pledge Agreement or any other agreements,
documents, or instruments related to such Mortgage Loan. There is no event that,
with the lapse of time, the giving of notice, or both, would constitute such a
default, breach, violation or event of acceleration.
     (xxxiv) No Mortgage Loan was originated on or after October 1, 2002 and
prior to March 7, 2003, which is secured by property located in the State of
Georgia. No Mortgage Loan was originated on or after March 7, 2003 which is a
“high cost home loan” as defined under the Georgia Fair Lending Act, which
became effective October 1, 2002;

55



--------------------------------------------------------------------------------



 



     (xxxv) No Mortgage Loan which is secured by property located in the State
of New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
     (xxxvi) No Mortgage Loan which is secured by property located in the State
of New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (xxxvii) No Mortgage Loan which is secured by property located in the State
of Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill
287, which became effective June 24, 2003;
     (xxxviii) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
     (xxxix) No Mortgage Loan that is secured by property located in the State
of Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (xl) No Mortgage Loan that is secured by property located in the State of
Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005;
     (xli) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
     (xlii) No Mortgage Loan contains prepayment penalties that extend beyond
five years after the date of origination;
     (xliii) Each Mortgage Loan would be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC;
     (xliv) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans; and
     (xlv) Each conventional first lien Mortgage Loan that had a LTV at
origination in excess of 80% will be subject to a Primary Mortgage Insurance
Policy, issued by a qualified insurer, in at least such amount as is required by
the Agency. All provisions of such Primary Mortgage Insurance Policy have been
and are being complied with, such policy is in full force and effect, and all
premiums due thereunder have been paid. Any first lien Mortgage Loan subject to
any such Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain such insurance and to pay all premiums and charges in connection
therewith unless terminable in accordance with the Fannie Mae and Freddie Mac
guidelines or applicable law.

56



--------------------------------------------------------------------------------



 



VII.   With Respect to Mortgage Loans purchased under the Mortgage Loan Flow
Purchase, Sale & Servicing Agreement, dated as of January 1, 2006 (the “PHH
Agreement”), among RWT Holdings, Inc. (“RWT Holdings”), and PHH Mortgage
Corporation (formerly known as Cendant Mortgage Corporation) (“PHH”) and
Bishop’s Gate Residential Mortgage Trust (formerly known as Cendant Residential
Mortgage Trust) (“Bishop’s Gate”, and together with PHH, the “Seller/Servicer”),
and the Additional Collateral Servicing Agreement dated as of January 1, 2006,
between PHH and RWT Holdings, as Purchaser (the “Additional Collateral
Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the (as such capitalized terms are defined in
the Pooling and Servicing Agreement), unless otherwise indicated. Capitalized
terms are as defined in this Schedule A or in the PHH Agreement.
     (1) Mortgage Loan as Described. Such Mortgage Loan complies with the terms
and conditions set forth in the PHH Agreement, and all of the information set
forth with respect thereto on the Mortgage Loan Schedule is true and correct in
all material respects, and the information provided to the rating agencies,
including the loan level detail, is true and correct according to the rating
agency requirements;
     (2) Complete Mortgage Files. The instruments and documents specified in
Section 2.02 of the PHH Agreement with respect to such Mortgage Loan have been
delivered in compliance with the requirements of Article II of the PHH
Agreement. PHH is in possession of a Mortgage File respecting such Mortgage
Loan, except for such documents as have been previously delivered to the
Custodian;
     (3) Mortgagee of Record. The Mortgage relating to such Mortgage Loan has
been duly recorded in the appropriate recording office, and the applicable
Seller/Servicer is the mortgagee of record of such Mortgage Loan and the
indebtedness evidenced by the related Mortgage Note;
     (4) Payments Current. All payments required to be made up to and including
the Funding Date for such Mortgage Loan under the terms of the Mortgage Note
have been made, such that such Mortgage Loan is not delinquent 30 days or more
on the Funding Date. Unless otherwise disclosed in the Offering Materials or the
Mortgage Loan Schedule, there has been no delinquency, exclusive of any period
of grace, in any payment by the Mortgagor thereunder during the twelve months
preceding the Funding Date; and, if the Mortgage Loan is a Cooperative Loan, no
foreclosure action or private or public sale under the Uniform Commercial Code
has ever been threatened or commenced with respect to the Cooperative Loan;
     (5) No Outstanding Charges. There are no delinquent taxes, insurance
premiums, assessments, including assessments payable in future installments, or
other outstanding charges affecting the Mortgaged Property related to such
Mortgage Loan;
     (6) Original Terms Unmodified. The terms of the Mortgage Note, the Mortgage
and the Additional Collateral Agreement related to such Mortgage Loan (and the
Proprietary Lease and the Pledge Instruments with respect to each Cooperative
Loan,) have not been impaired, waived, altered or modified in any material
respect, except as specifically set forth in the related Mortgage Loan Schedule;
     (7) No Defenses. The Mortgage Note, the Mortgage and the Additional
Collateral Agreement related to such Mortgage Loan (and the Acceptance of
Assignment and Assumption

57



--------------------------------------------------------------------------------



 



of Lease Agreement related to each Cooperative Loan) are not subject to any
right of rescission, set-off or defense, including the defense of usury, nor
will the operation of any of the terms of such Mortgage Note and such Mortgage
(or the Additional Collateral Agreement), or the exercise of any right
thereunder, render such Mortgage (or the Additional Collateral Agreement)
unenforceable, in whole or in part, or subject to any right of rescission,
set-off or defense, including the defense of usury and no such right of
rescission, set-off or defense has been asserted with respect thereto;
     (8) Hazard Insurance. (a) All buildings upon the Mortgaged Property related
to such Mortgage Loan are insured by an insurer acceptable to FNMA or FHLMC
against loss by fire, hazards of extended coverage and such other hazards as are
customary in the area where such Mortgaged Property is located, pursuant to
insurance policies conforming to the requirements of either Section 5.10 or
Section 5.11 of the PHH Agreement. All such insurance policies (collectively,
the “hazard insurance policy”) contain a standard mortgagee clause naming the
originator of such Mortgage Loan, its successors and assigns, as mortgagee. Such
policies are the valid and binding obligations of the insurer, and all premiums
thereon due to date have been paid. The related Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at such Mortgagor’s cost and expense,
and on such Mortgagor’s failure to do so, authorizes the holder of such Mortgage
to maintain such insurance at such Mortgagor’s cost and expense and to seek
reimbursement therefor from such Mortgagor; or (b) in the case of a condominium
or unit in a planned unit development (“PUD”) project that is not covered by an
individual policy, the condominium or PUD project is covered by a “master” or
“blanket” policy and there exists and is in the Seller/Servicer’s Mortgage File
a certificate of insurance showing that the individual unit that secures the
first mortgage is covered under such policy. The insurance policy contains a
standard mortgagee clause naming the originator of such Mortgage Loan (and its
successors and assigns), as insured mortgagee. Such policies are the valid and
binding obligations of the insurer, and all premiums thereon have been paid. The
insurance policy provides for advance notice to the Seller/Servicer if the
policy is canceled or not renewed, or if any other change that adversely affects
the Seller/Servicer’s interests is made; the certificate includes the types and
amounts of coverage provided, describes any endorsements that are part of the
“master” policy and would be acceptable pursuant to the FNMA Guide;
     (9) Compliance With Applicable Laws. All requirements of any federal, state
or local law (including usury, truth in lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity or disclosure
laws) applicable to the origination and servicing of such Mortgage Loan have
been complied with in all material respects;
     (10) No Satisfaction of Mortgage. The Mortgage related to such Mortgage
Loan has not been satisfied, canceled or subordinated, in whole or in part, or
rescinded, and the related Mortgaged Property has not been released from the
lien of such Mortgage, in whole or in part, nor has any instrument been executed
that would effect any such release, cancellation, subordination or rescission;
     (11) Valid First Lien. The Mortgage including any Negative Amortization,
related to such Mortgage Loan is a valid, subsisting and enforceable perfected
first lien on the related Mortgaged Property, including all improvements on the
related Mortgaged Property, which Mortgaged Property is free and clear of any
encumbrances and liens having priority over the first lien of the Mortgage
subject only to (a) the lien of current real estate taxes and special
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording of such Mortgage which are acceptable to mortgage lending
institutions generally, are referred to in the lender’s title insurance policy
and do not adversely affect the market value or intended use of the related
Mortgaged Property, and (c) other matters to which like properties are commonly
subject which

58



--------------------------------------------------------------------------------



 



do not individually or in the aggregate materially interfere with the benefits
of the security intended to be provided by such Mortgage or the use, enjoyment,
or market value of the related Mortgaged Property; with respect to each
Cooperative Loan, each Acceptance of Assignment and Assumption of Lease
Agreement creates a valid, enforceable and subsisting first security interest in
the collateral securing the related Mortgage Note subject only to (a) the lien
of the related Cooperative Corporation for unpaid assessments representing the
obligor’s pro rata share of the Cooperative Corporation’s payments for its
blanket mortgage, current and future real property taxes, insurance premiums,
maintenance fees and other assessments to which like collateral is commonly
subject and (b) other matters to which like collateral is commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the Acceptance of Assignment and Assumption of Lease Agreement;
provided, however, that the appurtenant Proprietary Lease may be subordinated or
otherwise subject to the lien of any mortgage on the Cooperative Project;
     (12) Validity of Documents. The Mortgage Note and the Mortgage related to
such Mortgage Loan (and the Acceptance of Assignment and Assumption of Lease
Agreement with respect to each Cooperative Loan) are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
(regardless whether such enforcement is considered in a proceeding in equity or
at law);
     (13) Valid Execution of Documents. All parties to the Mortgage Note and the
Mortgage related to such Mortgage Loan had legal capacity to enter into such
Mortgage Loan and to execute and deliver the related Mortgage Note and the
related Mortgage and the related Mortgage Note and the related Mortgage have
been duly and properly executed by such parties; with respect to each
Cooperative Loan, all parties to the Mortgage Note and the Mortgage Loan had
legal capacity to execute and deliver the Mortgage Note, the Acceptance of
Assignment and Assumption of Lease Agreement, the Proprietary Lease, the Stock
Power, the Recognition Agreement, the Financing Statement and the Assignment of
Proprietary Lease and such documents have been duly and properly executed by
such parties; each Stock Power (i) has all signatures guaranteed or (ii) if all
signatures are not guaranteed, then such Cooperative Shares will be transferred
by the stock transfer agent of the Cooperative Corporation if the
Seller/Servicer undertakes to convert the ownership of the collateral securing
the related Cooperative Loan;
     (14) Full Disbursement of Proceeds. Such Mortgage Loan has closed and the
proceeds of such Mortgage Loan have been fully disbursed prior to the Funding
Date; provided that, with respect to any Mortgage Loan originated within the
previous 120 days, alterations and repairs with respect to the related Mortgaged
Property or any part thereof may have required an escrow of funds in an amount
sufficient to pay for all outstanding work within 120 days of the origination of
such Mortgage Loan, and, if so, such funds are held in escrow by the applicable
Seller/Servicer, a title company or other escrow agent;
     (15) Ownership. The Mortgage Note and the Mortgage related to such Mortgage
Loan have not been assigned, pledged or otherwise transferred by RWT Holdings,
in whole or in part, and RWT Holdings has good and marketable title thereto, and
the RWT Holdings is the sole owner thereof (and with respect to any Cooperative
Loan, the sole owner of the related Acceptance of Assignment and Assumption of
Lease Agreement)and has full right and authority to transfer and sell such
Mortgage Loan, and is transferring such Mortgage Loan free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest;

59



--------------------------------------------------------------------------------



 



     (16) Doing Business. All parties that have had any interest in such
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the related Mortgaged Property is located;
     (17) Title Insurance. (a) Such Mortgage Loan is covered by an ALTA lender’s
title insurance policy or short form title policy acceptable to FNMA and FHLMC
(or, in jurisdictions where ALTA policies are not generally approved for use, a
lender’s title insurance policy acceptable to FNMA and FHLMC), issued by a title
insurer acceptable to FNMA and FHLMC and qualified to do business in the
jurisdiction where the related Mortgaged Property is located, insuring (subject
to the exceptions contained in clauses (11)(a) and (b) above) the applicable
Seller/Servicer, its successors and assigns as to the first priority lien of the
related Mortgage in the original principal amount of such Mortgage Loan
including any Negative Amortization and in the case of ARM Loans, against any
loss by reason of the invalidity or unenforceability of the lien resulting from
the provisions of such Mortgage providing for adjustment to the applicable Note
Rate and Monthly Payment. Additionally, either such lender’s title insurance
policy affirmatively insures that there is ingress and egress to and from the
Mortgaged Property or the Seller/Servicer warrants that there is ingress and
egress to and from the Mortgaged Property and the lender’ s title insurance
policy affirmatively insures against encroachments by or upon the related
Mortgaged Property or any interest therein or any other adverse circumstance
that either is disclosed or would have been disclosed by an accurate survey. The
applicable Seller/Servicer is the sole insured of such lender’s title insurance
policy, and such lender’s title insurance policy is in full force and effect and
will be in full force and effect upon the consummation of the transactions
contemplated by the PHH Agreement and will inure to the benefit of RWT Holdings
without any further act. No claims have been made under such lender’s title
insurance policy, neither the applicable Seller/Servicer, nor any prior holder
of the related Mortgage has done, by act or omission, anything that would impair
the coverage of such lender’s insurance policy, and there is no act, omission,
condition, or information that would impair the coverage of such lender’s
insurance policy; (b) The mortgage title insurance policy covering each unit
mortgage in a condominium or PUD project related to such Mortgage Loan meets all
requirements of FNMA and FHLMC;
     (18) No Defaults. (a) There is no default, breach, violation or event of
acceleration existing under the Mortgage, the Mortgage Note, and Additional
Collateral Agreement or any other agreements, documents, or instruments related
to such Mortgage Loan; (b) there is no event that, with the lapse of time, the
giving of notice, or both, would constitute such a default, breach, violation or
event of acceleration; (c) the Mortgagor(s) with respect to such Mortgage Loan
is (1) not in default under any other Mortgage Loan or (2) the subject of an
Insolvency Proceeding; (d) no event of acceleration has previously occurred, and
no notice of default has been sent, with respect to such Mortgage Loan; (e) in
no event has the applicable Seller/Servicer waived any of its rights or remedies
in respect of any default, breach, violation or event of acceleration under the
Mortgage, the Mortgage Note, and Additional Collateral Agreement or any other
agreements, documents, or instruments related to such Mortgage Loan; and
(f) with respect to each Cooperative Loan, there is no default in complying with
the terms of the Mortgage Note, the Acceptance of Assignment and Assumption of
Lease Agreement and the Proprietary Lease and all maintenance charges and
assessments (including assessments payable in the future installments, which
previously became due and owing) have been paid, and the Seller/Servicer has the
right under the terms of the Mortgage Note, Acceptance of Assignment and
Assumption of Lease Agreement and Recognition Agreement to pay any maintenance
charges or assessments owed by the Mortgagor;

60



--------------------------------------------------------------------------------



 



     (19) No Mechanics’ Liens. As of the date of origination of such Mortgage
Loan, there were no mechanics’ or similar liens, except such liens as are
expressly insured against by a title insurance policy, or claims that have been
filed for work, labor or material (and no rights are outstanding that under law
could give rise to such lien) affecting the related Mortgaged Property that are
or may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage;
     (20) Location of Improvements; No Encroachments. As of the date of
origination of such Mortgage Loan, all improvements that were considered in
determining the Appraised Value of the related Mortgaged Property lay wholly
within the boundaries and building restriction lines of such Mortgaged Property,
and no improvements on adjoining properties encroach upon such Mortgaged
Property except as permitted under the terms of the FNMA Guide and the FHLMC
Selling Guide; no improvement located on or part of any Mortgaged Property is in
violation of any applicable zoning law or regulation, and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of such Mortgaged Property, and with respect to the use and
occupancy of the same, including certificates of occupancy, have been made or
obtained from the appropriate authorities;
     (21) Origination; Payment Terms. Principal payments on such Mortgage Loan
commenced or will commence no more than 60 days after funds were disbursed in
connection with such Mortgage Loan. If the interest rate on the related Mortgage
Note is adjustable, the adjustment is based on the Index set forth on the
related Mortgage Loan Schedule. The related Mortgage Note is payable on the
first day of each month in arrears, in accordance with the payment terms
described on the related Mortgage Loan Schedule. With respect to any Mortgage
Loan subject to Negative Amortization the Monthly Payments are sufficient during
the period following each Payment Adjustment Date to fully amortize the
outstanding principal balance as of the first day of such period (including any
Negative Amortization) over the original term thereof in accordance with the
terms and conditions set forth in the Mortgage Note;
     (22) Due On Sale. Except as noted otherwise on the Mortgage Loan Schedule,
the related Mortgage contains the usual and customary “due-on-sale” clause or
other similar provision for the acceleration of the payment of the Unpaid
Principal Balance of such Mortgage Loan if the related Mortgaged Property or any
interest therein is sold or transferred without the prior consent of the
mortgagee thereunder;
     (23) Prepayment Penalty. Except as noted otherwise on the Mortgage Loan
Schedule, such Mortgage Loan is not subject to any Prepayment Penalty;
     (24) Mortgaged Property Undamaged; No Condemnation. As of the Funding Date,
the related Mortgaged Property (and with respect to a Cooperative Loan, the
related Cooperative Project and Cooperative Unit) is free of material damage and
waste and there is no proceeding pending for the total or partial condemnation
thereof;
     (25) Customary Provisions. The related Mortgage contains customary and
enforceable provisions that render the rights and remedies of the holder thereof
adequate for the realization against the related Mortgaged Property of the
benefits of the security provided thereby, including, (a) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (b) in the case
of a Mortgage, otherwise by judicial foreclosure;
     (26) Conformance With Underwriting Standards. Such Mortgage Loan was
underwritten in accordance with the PHH Guide;
     (27) Appraisal. The Mortgage File contains an appraisal of the related
Mortgaged Property on forms and with riders approved by FNMA and FHLMC, signed
prior to the approval of such Mortgage Loan application by an appraiser, duly
appointed by the originator of such

61



--------------------------------------------------------------------------------



 



Mortgage Loan, whose compensation is not affected by the approval or disapproval
of such Mortgage Loan and who met the minimum qualifications of FNMA and FHLMC
for appraisers. Each appraisal of the Mortgage Loan was made in accordance with
the relevant provisions of the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989;
     (28) Deeds of Trust. If the related Mortgage constitutes a deed of trust,
then a trustee, duly qualified under applicable law to serve as such, has been
properly designated and currently so serves and is named in such Mortgage, and
no fees or expenses are or will become payable to the trustee under such deed of
trust, except in connection with a trustee’s sale after default by the related
Mortgagor;
     (29) LTV; Primary Mortgage Insurance Policy. Except with respect to
Additional Collateral Mortgage Loans (as defined in Exhibit 11 to the PHH
Agreement), if such Mortgage Loan had a Loan-to-Value Ratio of more than 80% at
origination, such Mortgage Loan is and will be subject to a Primary Insurance
Policy issued by a Qualified Mortgage Insurer, which insures the applicable
Seller/Servicer, its successors and assigns and insureds in the amount set forth
on the Mortgage Loan Schedule; provided that, a Primary Mortgage Insurance
Policy will not be required for any Cooperative Loan if (i) the proceeds of such
Cooperative Loan were used to purchase a Cooperative Unit at the “insider’s
price” when the building was converted to a Cooperative Corporation, (ii) the
value of the Cooperative Unit for purposes of establishing the LTV at
origination was such “insider’s price”, (iii) the principal amount of the
Cooperative Loan at origination was not more than 100% of such “insider’s price”
and (iv) the LTV at origination, as calculated using the Appraised Value at
origination, was less than or equal to 80%. All provisions of such Primary
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. Any related
Mortgage subject to any such Primary Insurance Policy (other than a
“lender-paid” Primary Insurance Policy) obligates the Mortgagor thereunder to
maintain such insurance for the time period required by law and to pay all
premiums and charges in connection therewith. As of the date of origination, the
Loan-to-Value Ratio of such Mortgage Loan is as specified in the applicable
Mortgage Loan Schedule;
     (30) Occupancy. As of the date of origination of such Mortgage Loan, the
related Mortgaged Property (or with respect to a Cooperative Loan, the related
Cooperative Unit) is lawfully occupied under applicable law and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property (or with respect to a Cooperative
Loan, the related Cooperative Unit) and, with respect to the use and occupancy
of the same, including but not limited to certificates of occupancy, have been
made or obtained from the appropriate authorities;
     (31) Supervision and Examination by a Federal or State Authority. Each
Mortgage Loan either was (a) closed in the name of the PHH Mortgage, or
(b) closed in the name of another entity that is either a savings and loan
association, a savings bank, a commercial bank, credit union, insurance company
or an institution which is supervised and examined by a federal or state
authority, or a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act (a “HUD
Approved Mortgagee”), and was so at the time such Mortgage Loan was originated
(PHH Mortgage or such other entity, the “Originator”) or (c) closed in the name
of a loan broker under the circumstances described in the following sentence. If
such Mortgage Loan was originated through a loan broker, such Mortgage Loan met
the Originator’s underwriting criteria at the time of origination and was
originated in accordance with the Originator’s policies and procedures and the
Originator acquired such Mortgage Loan from the loan broker contemporaneously
with the origination thereof. The Mortgage Loans that Bishops’ Gate Residential
Mortgage Trust sold to RWT

62



--------------------------------------------------------------------------------



 



Holdings were originated by or on behalf of PHH Mortgage and subsequently
assigned to the Bishops’ Gate Residential Mortgage Trust;
     (32) Adjustments. All of the terms of the related Mortgage Note pertaining
to interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance, if any, are enforceable and such adjustments will
not affect the priority of the lien of the related Mortgage; all such
adjustments on such Mortgage Loan have been made properly and in accordance with
the provisions of such Mortgage Loan;
     (33) Insolvency Proceedings; Soldiers’ and Sailors’ Relief Act. The related
Mortgagor (1) is not the subject of any Insolvency Proceeding; and (2) has not
requested any relief allowed to such Mortgagor under the Soldiers’ and Sailors’
Civil Relief Act of 1940;
     (34) FNMA/FHLMC Documents. Such Mortgage Loan was closed on standard FNMA
or FHLMC documents or on such documents otherwise acceptable to them;
     (35) Unless otherwise disclosed in the Offering Materials or the Mortgage
Loan Schedule, no Mortgage Loan contains provisions pursuant to which Monthly
Payments are (a) paid or partially paid with funds deposited in any separate
account established by the Seller/Servicer, the Mortgagor, or anyone on behalf
of the Mortgagor, (b) paid by any source other than the Mortgagor or
(c) contains any other similar provisions which may constitute a “buydown”
provision. The Mortgage Loan is not a graduated payment mortgage loan and the
Mortgage Loan does not have a shared appreciation or other contingent interest
feature;
     (36) The Assignment is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (37) Any principal advances made to the Mortgagor prior to the Cut-off Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan plus any Negative
Amortization;
     (38) Unless otherwise disclosed in the Offering Materials or the Mortgage
Loan Schedule, no Mortgage Loan has a balloon payment feature. With respect to
any Mortgage Loan with a balloon payment feature, the Mortgage Note is payable
in Monthly Payments based on a thirty year amortization schedule and has a final
Monthly Payment substantially greater than the proceeding Monthly Payment which
is sufficient to amortize the remaining principal balance of the Mortgage Loan;
     (39) If the residential dwelling on the Mortgaged Property is a condominium
unit or a unit in a planned unit development (other than a de minimis planned
unit development) such condominium or planned unit development project meets the
eligibility requirements of the PHH Guide;
     (40) No Mortgage Loan is subject to the provisions of the Homeownership and
Equity Protection Act of 1994;
     (41) Unless otherwise disclosed in the Offering Materials or the Mortgage
Loan Schedule, no Mortgage Loan was made in connection with (a) the construction
or rehabilitation of a Mortgaged Property or (b) facilitating the trade-in or
exchange of a Mortgaged Property;
     (42) RWT Holdings has no knowledge of any circumstances or condition with
respect to the Mortgage, the Mortgage Property (or with respect to a Cooperative
Loan, the Acceptance of Assignment and Assumption of Lease Agreement, the
Cooperative Unit or the Cooperative Project), the Mortgagor or the Mortgagor’s
credit standing that can reasonably be expected to

63



--------------------------------------------------------------------------------



 



cause the Mortgage Loan to be an unacceptable investment, cause the Mortgage
Loan to become delinquent, or adversely affect the value of the Mortgage Loan;
     (43) Interest on each Mortgage Loan is calculated on the basis of a 360-day
year consisting of twelve 30-day months;
     (44) The Mortgaged Property is in material compliance with all applicable
environmental laws pertaining to environmental hazards including, without
limitation, asbestos, and neither the Seller/Servicer nor the related Mortgagor,
has received any notice of any violation or potential violation of such law;
     (45) Unless otherwise disclosed in the Offering Materials or the Mortgage
Loan Schedule, no Mortgage Loan is subject to negative amortization;
     (46) With respect to each Cooperative Loan, a Cooperative Lien Search has
been made by a company competent to make the same which company is acceptable to
FNMA and qualified to do business in the jurisdiction where the Cooperative Unit
is located;
     (47) With respect to each Cooperative Loan, (i) the terms of the related
Proprietary Lease is longer than the terms of the Cooperative Loan, (ii) there
is no provision in any Proprietary Lease which requires the Mortgagor to offer
for sale the Cooperative Shares owned by such Mortgagor first to the Cooperative
Corporation, (iii) there is no prohibition in any Proprietary Lease against
pledging the Cooperative Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by the Aztech Document
Systems, Inc. or includes provisions which are no less favorable to the lender
than those contained in such agreement;
     (48) With respect to each Cooperative Loan, each original UCC financing
statement, continuation statement or other governmental filing or recordation
necessary to create or preserve the perfection and priority of the first
priority lien and security interest in the Cooperative Shares and Proprietary
Lease has been timely and properly made. Any security agreement, chattel
mortgage or equivalent document related to the Cooperative Loan and delivered to
the Mortgagor or its designee establishes in the Mortgagor a valid and
subsisting perfected first lien on and security interest in the Mortgaged
Property described therein, and the Mortgagor has full right to sell and assign
the same;
     (49) With respect to each Cooperative Loan, each Acceptance of Assignment
and Assumption of Lease Agreement contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization of the benefits of the security provided thereby. The Acceptance of
Assignment and Assumption of Lease Agreement contains an enforceable provision
for the acceleration of the payment of the unpaid principal balance of the
Mortgage Note in the event the Cooperative Unit is transferred or sold without
the consent of the holder thereof;
     (50) No fraud, error, omission, misrepresentation, or negligence with
respect to a Mortgage Loan has taken place on the part of any person, including
without limitation, the Mortgagor, any appraiser, any builder or developer or
any other party involved in the origination of the Mortgage Loan;
     (51) The Additional Collateral Mortgage Loans are insured under the terms
and provisions of the Surety Bond subject to the limitations set forth therein.
All requirements for transferring coverage under the Surety Bond in respect of
such Additional Collateral Mortgage Loans to the Trustee (as defined in the
Pooling and Servicing Agreement) shall be complied with;
     (52) No Mortgage Loan was originated on or after October 1, 2002 and prior
to

64



--------------------------------------------------------------------------------



 



March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act;
     (53) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (54) None of the mortgage loans are High Cost as defined by the applicable
predatory and abusive lending laws and no mortgage loan is a “high cost” or
“covered” mortgage loan, as applicable (as such terms are defined in the then
current Standard and Poor’s LEVELS Glossary which is now Version 5.7,
Appendix E);
     (55) No Mortgage Loan which is secured by property located in the State of
New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
     (56) No Mortgage Loan which is secured by property located in the State of
New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (57) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;
     (58) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
     (59) No Mortgage Loan that is secured by property located in the State of
Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (60) No Mortgage Loan that is secured by property located in the State of
Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005;
     (61) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
     (62) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;
     (63) Each Mortgage Loan would be a “qualified mortgage” within the meaning
of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC; and
     (64) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.

65



--------------------------------------------------------------------------------



 



VIII.   With respect to Mortgage Loans purchased under the Seller’s Purchase,
Warranties and Interim Servicing Agreement, dated as of June 1, 2006 (the
“Mortgage Loan Purchase and Sale Agreement”), between Redwood Mortgage Funding,
Inc. and First Magnus Financial Corporation and an Assignment dated January 15,
2007, between RMF and RWT Holdings, as modified by the related Acknowledgements
(the “RWT-First Magnus Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the RWT-First Magnus
Agreement.
     (a) The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects, and the information
provided to the rating agencies, including the loan level detail, is true and
correct according to the rating agency requirements;
     (b) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note;
     (c) All payments due on or prior to the related Closing Date for such
Mortgage Loan have been made as of the related Closing Date, the Mortgage Loan
is not delinquent in payment more than 30 days and has not been dishonored;
there are no material defaults under the terms of the Mortgage Loan; the Company
has not advanced funds, or induced, solicited or knowingly received any advance
of funds from a party other than the owner of the Mortgaged Property subject to
the Mortgage, directly or indirectly, for the payment of any amount required by
the Mortgage Loan; no payment with respect to each Mortgage Loan has been
delinquent during the preceding twelve-month period;
     (d) All taxes, governmental assessments, insurance premiums, water, sewer
and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;
     (e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
     (f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no

66



--------------------------------------------------------------------------------



 



such right of rescission, set-off, counterclaim or defense has been asserted
with respect thereto; and the Mortgagor was not a debtor in any state or federal
bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated;
     (g) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer acceptable under the Fannie Mae
Guides, against loss by fire, hazards of extended coverage and such other
hazards as are provided for in the Fannie Mae Guides or by the Freddie Mac
Guides, in an amount representing coverage not less than the lesser of (i) the
maximum insurable value of the improvements securing such Mortgage Loans, and
(ii) the greater of (a) the outstanding principal balance of the Mortgage Loan,
and (b) an amount such that the proceeds thereof shall be sufficient to prevent
the Mortgagor and/or the mortgagee from becoming a co-insurer. All such standard
hazard policies are in full force and effect and on the date of origination
contained a standard mortgagee clause naming the Company and its successors in
interest and assigns as loss payee and such clause is still in effect and all
premiums due thereon have been paid. If required by the Flood Disaster
Protection Act of 1973, as amended, the Mortgage Loan is covered by a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration which policy conforms to Fannie Mae and Freddie
Mac requirements, in an amount not less than the amount required by the Flood
Disaster Protection Act of 1973, as amended. Such policy was issued by an
insurer acceptable under Fannie Mae or Freddie Mac guidelines. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;
     (h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
     (i) The Mortgage has not been satisfied, canceled or subordinated, in whole
or in part, or rescinded, and the Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. The Company has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has the Company waived any default resulting
from any action or inaction by the Mortgagor;
     (j) The related Mortgage is a valid, subsisting, enforceable and perfected
first lien on the Mortgaged Property including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems affixed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing
securing the Mortgage Note’s original principal balance. The Mortgage and the
Mortgage Note do not contain any evidence of any security interest or other
interest or right thereto. Such lien is free and clear of all adverse claims,
liens and encumbrances having priority over the first lien of the Mortgage
subject only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording which are acceptable to mortgage lending institutions generally and
either (A) which are referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan, or (B) which do not adversely affect
the appraised value of the Mortgaged Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly subject which

67



--------------------------------------------------------------------------------



 



do not materially interfere with the benefits of the security intended to be
provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property. Any security agreement, chattel mortgage or
equivalent document related to and delivered in connection with the Mortgage
Loan establishes and creates (1) a valid, subsisting, enforceable and perfected
first lien and first priority security interest and on the property described
therein, and the Company has the full right to sell and assign the same to the
Purchaser;
     (k) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and the
Company has taken all action necessary to transfer such rights of enforceability
to the Purchaser. All parties to the Mortgage Note and the Mortgage had the
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage have been
duly and properly executed by such parties. No fraud, error, omission,
misrepresentation, negligence or similar occurrence with respect to a Mortgage
Loan has taken place on the part of the Company or the Mortgagor, or, on the
part of any other party involved in the origination of the Mortgage Loan. The
proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid or are in the process of being paid, and the Mortgagor is not
entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;
     (l) The Company is the sole owner of record and holder of the Mortgage Loan
and the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and the Company had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to the RWT-First Magnus Agreement and following the sale
of the Mortgage Loan, the Purchaser will own such Mortgage Loan free and clear
of any encumbrance, equity, participation interest, lien, pledge, charge, claim
or security interest. The Company intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for the purposes of servicing the
Mortgage Loan as set forth in the RWT-First Magnus Agreement. Either the
Mortgagor is a natural person or the Mortgagor is an inter-vivos trust
acceptable to Fannie Mae;
     (m) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) the Company, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged

68



--------------------------------------------------------------------------------



 



Property. Where required by applicable state law or regulation, the Mortgagor
has been given the opportunity to choose the carrier of the required mortgage
title insurance. The Company, its successors and assigns, are the sole insured
of such lender’s title insurance policy, such title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Company’s interest therein does not require the consent of or notification
to the insurer and such lender’s title insurance policy is in full force and
effect and will be in full force and effect upon the consummation of the
transactions contemplated by the RWT-First Magnus Agreement and the related
Purchase Price and Terms Letter. No claims have been made under such lender’s
title insurance policy, and no prior holder of the related Mortgage, including
the Company, has done, by act or omission, anything which would impair the
coverage of such lender’s title insurance policy;
     (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration; and neither the Company nor any prior mortgagee has waived any
default, breach, violation or event permitting acceleration;
     (o) As of the related Closing Date, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
outstanding that under law could give rise to such liens) affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;
     (p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (q) The Mortgage Loan was originated by or for the Company. The Mortgage
Loan complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is currently
selling loans to Fannie Mae and/or Freddie Mac which are the same document forms
as the Mortgage Notes and Mortgages (inclusive of any riders). The Mortgage Loan
bears interest at the Mortgage Interest Rate set forth in the related Mortgage
Loan Schedule, and Monthly Payments under the Mortgage Note are due and payable
on the first day of each month. The Mortgage contains the usual and enforceable
provisions of the originator at the time of origination for the acceleration of
the payment of the unpaid principal amount of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;
     (r) As of the related Closing Date, the Mortgaged Property is not subject
to any material damage by waste, fire, earthquake, windstorm, flood or other
casualty. At origination of the Mortgage Loan there was, and there currently is,
no proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;

69



--------------------------------------------------------------------------------



 



     (s) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure. Following the date of origination of the Mortgage Loan,
the Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage;
     (t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
     (u) If the Mortgage constitutes a deed of trust, a trustee, authorized and
duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;
     (v) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the mortgage loan application by
a Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
     (w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
     (x) As of the related Closing Date, the related Mortgage Note is not and
has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in (j) above and such collateral does not serve as
security for any other obligation;
     (y) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of such mortgage loans;
     (z) The Mortgage Loan does not contain “graduated payment” features and
does not have a shared appreciation or other contingent interest feature; no
Mortgage Loan contains any buydown provisions;
     (aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and
the Mortgagor is not insolvent and the Company has no knowledge of any
circumstances or condition

70



--------------------------------------------------------------------------------



 



with respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor’s credit standing that could reasonably be expected to cause investors
to regard the Mortgage Loan as an unacceptable investment, cause the Mortgage
Loan to become delinquent, or materially adversely affect the value or
marketability of the Mortgage Loan;
     (bb) The Mortgage Loans have an original term to maturity of not more than
40 years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization.
     (cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will
have mortgage insurance in accordance with the terms of the Fannie Mae Guides
and will be insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. No action,
inaction, or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage. Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith. The mortgage interest rate for the
Mortgage Loan as set forth on the related Mortgage Loan Schedule is net of any
such insurance premium. No Mortgage Loan is subject to a lender-paid mortgage
insurance policy;
     (dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (ee) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a single parcel of real property
with a detached single family residence erected thereon, or a townhouse, or a
two-to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
     (ff) Payments of principal and/or interest on the Mortgage Loan commenced
no more than sixty (60) days after the funds were disbursed in connection with
the Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;

71



--------------------------------------------------------------------------------



 



     (gg) The Mortgage Loans may be subject to a Prepayment Penalty as
identified on the Mortgage Loan Schedule, except that no Mortgage Loan contains
any Prepayment Penalty that extends beyond five years after the date of
origination;
     (hh) As of the related Closing Date, the Mortgaged Property is lawfully
occupied under applicable law, and all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities;
     (ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
     (jj) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property; and nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property;
     (kk) The Mortgagor has not notified the Company requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and the Company has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
     (ll) As of the related Closing Date, no Mortgage Loan was in construction
or rehabilitation status or has facilitated the trade-in or exchange of a
Mortgaged Property;
     (mm) No action has been taken or failed to be taken by the Company on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of the Company, or for any other reason under such coverage;
     (nn) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
     (oo) No Mortgaged Property is subject to a ground lease;
     (pp) With respect to any broker fees collected and paid on any of the
Mortgage Loans, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
     (qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage

72



--------------------------------------------------------------------------------



 



Loan will not be materially adversely affected by the absence of the original
Mortgage Note;
     (rr) Each Mortgage Loan constitutes a qualified mortgage under
Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1);
     (ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the RWT-First Magnus Agreement. With respect to each Mortgage
Loan, the Company is in possession of a complete Mortgage File and Servicing
File except for such documents as have been delivered to the Purchaser or its
designee;
     (tt) All information supplied by, on behalf of, or concerning the Mortgagor
is true, accurate and complete and does not contain any statement that at the
time provided and as of the Closing Date is or will be inaccurate or misleading
in any material respect;
     (uu) There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation;
     (vv) All disclosure materials required by applicable law with respect to
the making of fixed rate and adjustable rate mortgage loans have been received
by the borrower;
     (ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination
of more than 95%;
     (xx) None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994 or any comparable state law;
     (yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
     (zz) Any principal advances made to the Mortgagor prior to the Closing Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan;
     (aaa) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
     (bbb) No Mortgage Loan is a Balloon Mortgage Loan;
     (ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by
MERS and such MIN is accurately provided on the Mortgage Loan Schedule. The
related assignment of Mortgage to MERS has been duly and properly recorded;

73



--------------------------------------------------------------------------------



 



     (ddd) With respect to each MERS Mortgage Loan, the Company has not received
any notice of liens or legal actions with respect to such Mortgage Loan and no
such notices have been electronically posted by MERS;
     (eee) None of the Mortgaged Properties are manufactured housing;
     (fff) With respect to each Mortgage Loan, the Company has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations;
     (ggg) The Company has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); and the Company has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws;
     (hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (iii) No Mortgage Loan is a High Cost or Covered Loan, as applicable and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 5.7, Appendix E). No Mortgage Loan is in violation of any
applicable federal, state, or local predatory or abusive lending law. Any breach
of this representation shall be deemed to materially and adversely affect the
value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan.
     (jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
     (kkk) No Mortgage Loan which is secured by property located in the State of
New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
     (lll) No Mortgage Loan which is secured by property located in the State of
New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (mmm) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;
     (nnn) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;

74



--------------------------------------------------------------------------------



 



     (ooo) No Mortgage Loan that is secured by property located in the State of
Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (ppp) No Mortgage Loan that is secured by property located in the State of
Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005; and
     (qqq) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.

75



--------------------------------------------------------------------------------



 



IX.   Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as of
June 1, 2006, between Redwood Mortgage Funding, Inc. (“RMF”) and Arlington
Capital Mortgage Corp. (“Arlington Capital”) and an Assignment dated January 15,
2007, between RMF and RWT Holdings, as modified by the related Acknowledgements
(the “RWT-Arlington Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the RWT-Arlington
Agreement.
     (a) The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects and the information provided
to the rating agencies, including the loan level detail, is true and correct
according to the rating agency requirements;
     (b) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note;
     (c) All payments due on or prior to the related Closing Date for such
Mortgage Loan have been made as of the related Closing Date, the Mortgage Loan
is not delinquent in payment more than 30 days and has not been dishonored;
there are no material defaults under the terms of the Mortgage Loan; RWT
Holdings has not advanced funds, or induced, solicited or knowingly received any
advance of funds from a party other than the owner of the Mortgaged Property
subject to the Mortgage, directly or indirectly, for the payment of any amount
required by the Mortgage Loan; no payment with respect to each Mortgage Loan has
been delinquent during the preceding twelve-month period;
     (d) All taxes, governmental assessments, insurance premiums, water, sewer
and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;
     (e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;





--------------------------------------------------------------------------------



 



     (f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
     (g) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer acceptable under the Fannie Mae
Guides, against loss by fire, hazards of extended coverage and such other
hazards as are provided for in the Fannie Mae Guides or by the Freddie Mac
Guides, in an amount representing coverage not less than the lesser of (i) the
maximum insurable value of the improvements securing such Mortgage Loans, and
(ii) the greater of (a) the outstanding principal balance of the Mortgage Loan,
and (b) an amount such that the proceeds thereof shall be sufficient to prevent
the Mortgagor and/or the mortgagee from becoming a co-insurer. All such standard
hazard policies are in full force and effect and on the date of origination
contained a standard mortgagee clause naming the Company and its successors in
interest and assigns as loss payee and such clause is still in effect and all
premiums due thereon have been paid. If required by the Flood Disaster
Protection Act of 1973, as amended, the Mortgage Loan is covered by a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration which policy conforms to Fannie Mae and Freddie
Mac requirements, in an amount not less than the amount required by the Flood
Disaster Protection Act of 1973, as amended. Such policy was issued by an
insurer acceptable under Fannie Mae or Freddie Mac guidelines. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;
     (h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
     (i) The Mortgage has not been satisfied, canceled or subordinated, in whole
or in part, or rescinded, and the Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. RWT Holdings has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has RWT Holdings waived any default
resulting from any action or inaction by the Mortgagor;
     (j) The related Mortgage is a valid, subsisting, enforceable and perfected
first lien on the Mortgaged Property including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems affixed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing
securing the Mortgage Note’s original principal balance. The Mortgage and the
Mortgage Note do not contain any evidence of any security interest or other
interest or right thereto. Such lien is free and clear of all adverse claims,
liens and encumbrances having priority over the first lien of the Mortgage
subject

2



--------------------------------------------------------------------------------



 



only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording which are acceptable to mortgage lending institutions generally and
either (A) which are referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan, or (B) which do not adversely affect
the appraised value of the Mortgaged Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and RWT Holdings has the full right to sell and assign the same to the
Purchaser;
     (k) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and RWT
Holdings has taken all action necessary to transfer such rights of
enforceability to the Purchaser. All parties to the Mortgage Note and the
Mortgage had the legal capacity to enter into the Mortgage Loan and to execute
and deliver the Mortgage Note and the Mortgage. The Mortgage Note and the
Mortgage have been duly and properly executed by such parties. No fraud, error,
omission, misrepresentation, negligence or similar occurrence with respect to a
Mortgage Loan has taken place on the part of RWT Holdings or the Mortgagor, or,
on the part of any other party involved in the origination of the Mortgage Loan.
The proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid or are in the process of being paid, and the Mortgagor is not
entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;
     (l) RWT Holdings is the sole owner of record and holder of the Mortgage
Loan and the indebtedness evidenced by the Mortgage Note, and upon recordation
the Purchaser or its designee will be the owner of record of the Mortgage and
the indebtedness evidenced by the Mortgage Note, and upon the sale of the
Mortgage Loan to the Purchaser, the Company will retain the Servicing File in
trust for the Purchaser only for the purpose of interim servicing and
supervising the interim servicing of the Mortgage Loan. Immediately prior to the
transfer and assignment to the Purchaser on the related Closing Date, the
Mortgage Loan, including the Mortgage Note and the Mortgage, were not subject to
an assignment or pledge, and RWT Holdings had good and marketable title to and
was the sole owner thereof and had full right to transfer and sell the Mortgage
Loan to the Purchaser free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest (except for the Company’s warehouse lenders
in the ordinary course of business where any such encumbrance, equity, lien,
pledge, charge, claim or security interest by the Company’s warehouse lenders
shall be released on the related Closing Date), and has the full right and
authority subject to no interest or participation of, or agreement with, any
other party, to sell and assign the Mortgage Loan pursuant to the RWT-Arlington
Agreement and following the sale of the Mortgage Loan, the Purchaser will own
such Mortgage Loan free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest. The Company intends
to relinquish all rights to possess, control and monitor the Mortgage Loan,
except for the purposes of servicing the Mortgage Loan as set forth in the
RWT-Arlington Agreement. Either the Mortgagor is a natural person or the
Mortgagor is an inter-vivos trust acceptable to Fannie Mae;

3



--------------------------------------------------------------------------------



 



     (m) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) RWT Holdings, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. RWT Holdings, its successors and
assigns, are the sole insured of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of RWT Holdings’ interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the
RWT-Arlington Agreement and the related Purchase Price and Terms Letter. No
claims have been made under such lender’s title insurance policy, and no prior
holder of the related Mortgage, including RWT Holdings, has done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy;
     (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration; and neither RWT Holdings nor any prior mortgagee has waived any
default, breach, violation or event permitting acceleration;
     (o) As of the related Closing Date, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
outstanding that under law could give rise to such liens) affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;
     (p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (q) The Mortgage Loan was originated by or for the Company. The Mortgage
Loan complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is approved to
sell loans to Fannie Mae and/or Freddie Mac. The Mortgage Loan bears interest at
the Mortgage Interest Rate set forth in the related Mortgage Loan Schedule, and
Monthly Payments under the Mortgage Note are due and payable on the first day of
each month. The Mortgage contains the usual and enforceable provisions of the
originator at the time of origination for the acceleration of the payment of the
unpaid principal amount of the Mortgage Loan if the related Mortgaged Property
is sold without the prior consent of the mortgagee thereunder;

4



--------------------------------------------------------------------------------



 



     (r) As of the related Closing Date, the Mortgaged Property is not subject
to any material damage by waste, fire, earthquake, windstorm, flood or other
casualty. At origination of the Mortgage Loan there was, and there currently is,
no proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;
     (s) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure. Following the date of origination of the Mortgage Loan,
the Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage;
     (t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
     (u) If the Mortgage constitutes a deed of trust, a trustee, authorized and
duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;
     (v) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the mortgage loan application by
a Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
     (w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;

5



--------------------------------------------------------------------------------



 



     (x) As of the related Closing Date, the related Mortgage Note is not and
has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in (j) above and such collateral does not serve as
security for any other obligation;
     (y) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of such mortgage loans;
     (z) The Mortgage Loan does not contain “graduated payment” features and
does not have a shared appreciation or other contingent interest feature; no
Mortgage Loan contains any buydown provisions;
     (aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and
the Mortgagor is not insolvent and RWT Holdings has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;
     (bb) The Mortgage Loans have an original term to maturity of not more than
40 years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment, which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization;
     (cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will
have mortgage insurance in accordance with the terms of the Fannie Mae Guides
and will be insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. No action,
inaction, or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage. Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith. The mortgage interest rate for the
Mortgage Loan as set forth on the related Mortgage Loan Schedule is net of any
such insurance premium. No Mortgage Loan is subject to a lender-paid mortgage

6



--------------------------------------------------------------------------------



 



insurance policy. The Purchaser will not terminate any primary mortgage
insurance policy which has been reinsured by Company’s captive, except as
legally required; and, if the servicing rights have been sold, the Purchaser
will use its best efforts to have the servicer not so terminate such policy,
except as legally required;
     (dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (ee) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a single parcel of real property
with a detached single family residence erected thereon, or a townhouse, or a
two-to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
     (ff) Payments of principal and/or interest on the Mortgage Loan commenced
no more than sixty (60) days after the funds were disbursed in connection with
the Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
     (gg) The Mortgage Loans may be subject to a Prepayment Penalty as
identified on the Mortgage Loan Schedule, except that no Mortgage Loan contains
any Prepayment Penalty that extends beyond five years after the date of
origination;
     (hh) As of the related Closing Date, the Mortgaged Property is lawfully
occupied under applicable law, and all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities;
     (ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;

7



--------------------------------------------------------------------------------



 



     (jj) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; and, to the best knowledge of RWT Holdings, there is no
violation of any environmental law, rule or regulation with respect to the
Mortgaged Property; and nothing further remains to be done to satisfy in full
all requirements of each such law, rule or regulation constituting a
prerequisite to use and enjoyment of said property;
     (kk) The Mortgagor has not notified RWT Holdings requesting relief under
the Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and
Sailors’ Civil Relief Act of 1940, and RWT Holdings has no knowledge of any
relief requested or allowed to the Mortgagor under the Servicemembers’ Civil
Relief Act;
     (ll) As of the related Closing Date, no Mortgage Loan was in construction
or rehabilitation status or has facilitated the trade-in or exchange of a
Mortgaged Property;
     (mm) No action has been taken or failed to be taken by RWT Holdings on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of RWT Holdings, or for any other reason under such coverage;
     (nn) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
     (oo) Each Mortgage Loan that is secured by a leasehold interest conforms to
the FNMA requirements for mortgage loans secured by leasehold estates;
     (pp) With respect to any broker fees collected and paid on any of the
Mortgage Loans, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
     (qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;

8



--------------------------------------------------------------------------------



 



     (rr) Each Mortgage Loan constitutes a qualified mortgage under Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1);
     (ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the RWT-Arlington Agreement. With respect to each Mortgage Loan,
the Company is in possession of a complete Mortgage File and Servicing File
except for such documents as have been delivered to the Purchaser or its
designee;
     (tt) All information supplied by, on behalf of, or concerning the Mortgagor
is true, accurate and complete and does not contain any statement that at the
time provided and as of the Closing Date is or will be inaccurate or misleading
in any material respect;
     (uu) To the best of knowledge of RWT Holdings, there does not exist on the
related Mortgage Property any hazardous substances, hazardous wastes or solid
wastes, as such terms are defined in the Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act of
1976, or other federal, state or local environmental legislation;
     (vv) All disclosure materials required by applicable law with respect to
the making of fixed rate and adjustable rate mortgage loans have been received
by the borrower;
     (ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination
of more than 95%;
     (xx) None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994 or any comparable state law;
     (yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
     (zz) Any principal advances made to the Mortgagor prior to the Closing Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan;

9



--------------------------------------------------------------------------------



 



     (aaa) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
     (bbb) No Mortgage Loan is a Balloon Mortgage Loan;
     (ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by
MERS and such MIN is accurately provided on the Mortgage Loan Schedule. The
related assignment of Mortgage to MERS has been duly and properly recorded;
     (ddd) With respect to each MERS Mortgage Loan, RWT Holdings has not
received any notice of liens or legal actions with respect to such Mortgage Loan
and no such notices have been electronically posted by MERS;
     (eee) No Mortgaged Property is Manufactured Housing;
     (fff) Reserved;
     (ggg) The Company has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); and the Company has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws;
     (hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (iii) No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable
and no mortgage loan is a “high cost” or “covered” mortgage loan, as applicable
(as such terms are defined in the then current Standard and Poor’s LEVELS
Glossary which is now Version 5.7, Appendix E). No Mortgage Loan is in violation
of any applicable federal, state, or local predatory or abusive lending law. Any
breach of this representation shall be deemed to materially and adversely affect
the value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan;
     (jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the

10



--------------------------------------------------------------------------------



 



Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
     (kkk) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New
Jersey Home Ownership Act, which became effective November 27, 2003; and
     (lll) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.

11



--------------------------------------------------------------------------------



 



X.   Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as of
July 1, 2006, between Redwood Mortgage Funding, Inc. (“RMF”) and Guaranteed
Rate, Inc. (“Guaranteed Rate”) and an Assignment dated January 15, 2007, between
RMF and RWT Holdings, as modified by the related Acknowledgements (the
“RWT-Guaranteed Rate Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the RWT-Guaranteed
Rate Agreement.
     (a) The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects and the information provided
to the rating agencies, including the loan level detail, is true and correct
according to the rating agency requirements;
     (b) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note;
     (c) All payments due on or prior to the related Closing Date for such
Mortgage Loan have been made as of the related Closing Date, the Mortgage Loan
is not delinquent in payment more than 30 days and has not been dishonored;
there are no material defaults under the terms of the Mortgage Loan; RWT
Holdings has not advanced funds, or induced, solicited or knowingly received any
advance of funds from a party other than the owner of the Mortgaged Property
subject to the Mortgage, directly or indirectly, for the payment of any amount
required by the Mortgage Loan; no payment with respect to each Mortgage Loan has
been delinquent during the preceding twelve-month period;
     (d) All taxes, governmental assessments, insurance premiums, water, sewer
and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;
     (e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
     (f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
     (g) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer acceptable under the Fannie Mae
Guides, against loss by fire, hazards of extended coverage and such other
hazards as are provided for in the Fannie Mae Guides or by the Freddie Mac

12



--------------------------------------------------------------------------------



 



Guides, in an amount representing coverage not less than the lesser of (i) the
maximum insurable value of the improvements securing such Mortgage Loans, and
(ii) the greater of (a) the outstanding principal balance of the Mortgage Loan,
and (b) an amount such that the proceeds thereof shall be sufficient to prevent
the Mortgagor and/or the mortgagee from becoming a co-insurer. All such standard
hazard policies are in full force and effect and on the date of origination
contained a standard mortgagee clause naming the Company and its successors in
interest and assigns as loss payee and such clause is still in effect and all
premiums due thereon have been paid. If required by the Flood Disaster
Protection Act of 1973, as amended, the Mortgage Loan is covered by a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration which policy conforms to Fannie Mae and Freddie
Mac requirements, in an amount not less than the amount required by the Flood
Disaster Protection Act of 1973, as amended. Such policy was issued by an
insurer acceptable under Fannie Mae or Freddie Mac guidelines. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;
     (h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
     (i) The Mortgage has not been satisfied, canceled or subordinated, in whole
or in part, or rescinded, and the Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. RWT Holdings has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has RWT Holdings waived any default
resulting from any action or inaction by the Mortgagor;
     (j) The related Mortgage is a valid, subsisting, enforceable and perfected
first lien on the Mortgaged Property including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems affixed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing
securing the Mortgage Note’s original principal balance. The Mortgage and the
Mortgage Note do not contain any evidence of any security interest or other
interest or right thereto. Such lien is free and clear of all adverse claims,
liens and encumbrances having priority over the first lien of the Mortgage
subject only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording which are acceptable to mortgage lending institutions generally and
either (A) which are referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan, or (B) which do not adversely affect
the appraised value of the Mortgaged Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and RWT Holdings has the full right to sell and assign the same to the
Purchaser;
     (k) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and RWT
Holdings has taken all action necessary to transfer such rights of
enforceability to the Purchaser. All parties to the Mortgage Note and the
Mortgage had the legal capacity to enter into the Mortgage Loan and to execute
and deliver

13



--------------------------------------------------------------------------------



 



the Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage have been
duly and properly executed by such parties. No fraud, error, omission,
misrepresentation, negligence or similar occurrence with respect to a Mortgage
Loan has taken place on the part of RWT Holdings or the Mortgagor, or, on the
part of any other party involved in the origination of the Mortgage Loan. The
proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid or are in the process of being paid, and the Mortgagor is not
entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;
     (l) RWT Holdings is the sole owner of record and holder of the Mortgage
Loan and the indebtedness evidenced by the Mortgage Note, and upon recordation
the Purchaser or its designee will be the owner of record of the Mortgage and
the indebtedness evidenced by the Mortgage Note, and upon the sale of the
Mortgage Loan to the Purchaser, the Company will retain the Servicing File in
trust for the Purchaser only for the purpose of interim servicing and
supervising the interim servicing of the Mortgage Loan. Immediately prior to the
transfer and assignment to the Purchaser on the related Closing Date, the
Mortgage Loan, including the Mortgage Note and the Mortgage, were not subject to
an assignment or pledge, and RWT Holdings had good and marketable title to and
was the sole owner thereof and had full right to transfer and sell the Mortgage
Loan to the Purchaser free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest and has the full right and authority subject
to no interest or participation of, or agreement with, any other party, to sell
and assign the Mortgage Loan pursuant to the RWT-Guaranteed Rate Agreement and
following the sale of the Mortgage Loan, the Purchaser will own such Mortgage
Loan free and clear of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest. The Company intends to relinquish
all rights to possess, control and monitor the Mortgage Loan, except for the
purposes of servicing the Mortgage Loan as set forth in the RWT-Guaranteed Rate
Agreement. Either the Mortgagor is a natural person or the Mortgagor is an
inter-vivos trust acceptable to Fannie Mae;
     (m) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) the Company, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Company, its successors and
assigns, are the sole insured of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Company’s interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the
RWT-Guaranteed Rate Agreement and the related Purchase Price and Terms Letter.
No claims have been made under such lender’s title insurance policy, and no
prior holder of the related Mortgage, including the Company, has done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy;
     (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration; and neither RWT Holdings nor any prior mortgagee has waived any
default, breach, violation or event permitting acceleration;

14



--------------------------------------------------------------------------------



 



     (o) As of the related Closing Date, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
outstanding that under law could give rise to such liens) affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;
     (p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (q) The Mortgage Loan was originated by or for the Company. The Mortgage
Loan complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is currently
selling loans to Fannie Mae and/or Freddie Mac which are the same document forms
as the Mortgage Notes and Mortgages (inclusive of any riders). The Mortgage Loan
bears interest at the Mortgage Interest Rate set forth in the related Mortgage
Loan Schedule, and Monthly Payments under the Mortgage Note are due and payable
on the first day of each month. The Mortgage contains the usual and enforceable
provisions of the originator at the time of origination for the acceleration of
the payment of the unpaid principal amount of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;
     (r) As of the related Closing Date, the Mortgaged Property is not subject
to any material damage by waste, fire, earthquake, windstorm, flood or other
casualty. At origination of the Mortgage Loan there was, and there currently is,
no proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;
     (s) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure. Following the date of origination of the Mortgage Loan,
the Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage;
     (t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
     (u) If the Mortgage constitutes a deed of trust, a trustee, authorized and
duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;
     (v) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the mortgage loan application by
a Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation

15



--------------------------------------------------------------------------------



 



is not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
     (w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
     (x) As of the related Closing Date, the related Mortgage Note is not and
has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in (j) above and such collateral does not serve as
security for any other obligation;
     (y) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of such mortgage loans;
     (z) The Mortgage Loan does not contain “graduated payment” features and
does not have a shared appreciation or other contingent interest feature; no
Mortgage Loan contains
any buydown provisions;
     (aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and
the Mortgagor is not insolvent and RWT Holdings has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;
     (bb) The Mortgage Loans have an original term to maturity of not more than
40 years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment, which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization;
     (cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will
have mortgage insurance in accordance with the terms of the Fannie Mae Guides
and will be insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. No action,
inaction, or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage. Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith. The mortgage interest rate for the
Mortgage Loan as set forth on the related Mortgage Loan Schedule is net of any
such insurance premium. No Mortgage Loan is subject to a lender-paid mortgage
insurance policy;

16



--------------------------------------------------------------------------------



 



     (dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (ee) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a single parcel of real property
with a detached single family residence erected thereon, or a townhouse, or a
two-to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
     (ff) Payments of principal and/or interest on the Mortgage Loan commenced
no more than sixty (60) days after the funds were disbursed in connection with
the Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from
commencement of amortization;
     (gg) The Mortgage Loans may be subject to a Prepayment Penalty as
identified on the Mortgage Loan Schedule, except that no Mortgage Loan contains
any Prepayment Penalty that extends beyond five years after the date of
origination;
     (hh) As of the related Closing Date, the Mortgaged Property is lawfully
occupied under applicable law, and all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities;
     (ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
     (jj) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property; and nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property;
     (kk) The Mortgagor has not notified RWT Holdings requesting relief under
the Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and
Sailors’ Civil Relief Act of 1940, and RWT Holdings has no knowledge of any
relief requested or allowed to the Mortgagor
under the Servicemembers’ Civil Relief Act;
     (ll) As of the related Closing Date, no Mortgage Loan was in construction
or rehabilitation status or has facilitated the trade-in or exchange of a
Mortgaged Property;
     (mm) No action has been taken or failed to be taken by RWT Holdings on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any

17



--------------------------------------------------------------------------------



 



insurance policy related to a Mortgage Loan (including, without limitation, any
exclusions, denials or defenses which would limit or reduce the availability of
the timely payment of the full amount of the loss otherwise due thereunder to
the insured) whether arising out of actions, representations, errors, omissions,
negligence, or fraud of RWT Holdings, or for any other reason under such
coverage;
     (nn) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
     (oo) No Mortgaged Property is subject to a ground lease;
     (pp) With respect to any broker fees collected and paid on any of the
Mortgage Loans, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
     (qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;
     (rr) Each Mortgage Loan constitutes a qualified mortgage under
Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1);
     (ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 to the Agreement and required to be delivered on the related Closing
Date have been delivered to the Purchaser or its designee all in compliance with
the specific requirements of the RWT-Guaranteed Rate Agreement. With respect to
each Mortgage Loan, the Company is in possession of a complete Mortgage File and
Servicing File except for such documents as have been delivered to the Purchaser
or its designee;
     (tt) All information supplied by, on behalf of, or concerning the Mortgagor
is true, accurate and complete and does not contain any statement that at the
time provided and as
of the Closing Date is or will be inaccurate or misleading in any material
respect;
     (uu) There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation;
     (vv) All disclosure materials required by applicable law with respect to
the making of fixed rate and adjustable rate mortgage loans have been received
by the borrower;
     (ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination
of more than 95%;
     (xx) None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994 or any comparable state law;
     (yy) None of the proceeds of the Mortgage Loan were used to finance single
premium credit insurance policies;

18



--------------------------------------------------------------------------------



 



     (zz) Any principal advances made to the Mortgagor prior to the Closing Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan;
     (aaa) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
     (bbb) No Mortgage Loan is a Balloon Mortgage Loan;
     (ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by
MERS and such MIN is accurately provided on the Mortgage Loan Schedule. The
related assignment of Mortgage to MERS has been duly and properly recorded;
     (ddd) With respect to each MERS Mortgage Loan, RWT Holdings has not
received any notice of liens or legal actions with respect to such Mortgage Loan
and no such notices have been electronically posted by MERS;
     (eee) None of the Mortgaged Properties are manufactured housing;
     (fff) With respect to each Mortgage Loan, the Company has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations;
     (ggg) The Company has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); and the Company has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws;
     (hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (iii) No Mortgage Loan is a High Cost or Covered Loan, as applicable and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 5.7, Appendix E). No Mortgage Loan is in violation of any
applicable federal, state, or local predatory or abusive lending law. Any breach
of this representation shall be deemed to materially and adversely affect the
value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan;
     (jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan;
     (kkk) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New
Jersey Home Ownership Act, which became effective November 27, 2003; and
     (lll) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.

19



--------------------------------------------------------------------------------



 



XI.   Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as of
August 1, 2006, between Redwood Mortgage Funding, Inc. (“RMF”) and Paul
Financial, LLC (“Paul Financial”) and an Assignment dated January 15, 2007,
between RMF and RWT Holdings, as modified by the related Acknowledgements (the
“RWT-Paul Financial Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the RWT-Paul Financial
Agreement.
     (a) The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects and the information provided
to the rating agencies, including the loan level detail, is true and correct
according to the rating agency requirements;
     (b) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note;
     (c) All payments due on or prior to the related Closing Date for such
Mortgage Loan have been made as of the related Closing Date, the Mortgage Loan
is not delinquent in payment more than 30 days and has not been dishonored;
there are no material defaults under the terms of the Mortgage Loan; RWT
Holdings has not advanced funds, or induced, solicited or knowingly received any
advance of funds from a party other than the owner of the Mortgaged Property
subject to the Mortgage, directly or indirectly, for the payment of any amount
required by the Mortgage Loan; no payment with respect to each Mortgage Loan has
been delinquent during the preceding twelve-month period;
     (d) All taxes, governmental assessments, insurance premiums, water, sewer
and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;
     (e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
     (f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off,

20



--------------------------------------------------------------------------------



 



counterclaim or defense, including, without limitation, the defense of usury,
nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right thereunder, render the Mortgage Note or Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto; and the Mortgagor was not a debtor in any state or federal
bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated;
     (g) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer acceptable under the Fannie Mae
Guides, against loss by fire, hazards of extended coverage and such other
hazards as are provided for in the Fannie Mae Guides or by the Freddie Mac
Guides, in an amount representing coverage not less than the lesser of (i) the
maximum insurable value of the improvements securing such Mortgage Loans, and
(ii) the greater of (a) the outstanding principal balance of the Mortgage Loan,
and (b) an amount such that the proceeds thereof shall be sufficient to prevent
the Mortgagor and/or the mortgagee from becoming a co-insurer. All such standard
hazard policies are in full force and effect and on the date of origination
contained a standard mortgagee clause naming the Company and its successors in
interest and assigns as loss payee and such clause is still in effect and all
premiums due thereon have been paid. If required by the Flood Disaster
Protection Act of 1973, as amended, the Mortgage Loan is covered by a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration which policy conforms to Fannie Mae and Freddie
Mac requirements, in an amount not less than the amount required by the Flood
Disaster Protection Act of 1973, as amended. Such policy was issued by an
insurer acceptable under Fannie Mae or Freddie Mac guidelines. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;
     (h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
     (i) The Mortgage has not been satisfied, canceled or subordinated, in whole
or in part, or rescinded, and the Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. RWT Holdings has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has RWT Holdings waived any default
resulting from any action or inaction by the Mortgagor;
     (j) The related Mortgage is a valid, subsisting, enforceable and perfected
first lien on the Mortgaged Property including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems affixed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing
securing the Mortgage Note’s original principal balance. The Mortgage and the
Mortgage Note do not contain any evidence of any security interest or other
interest or right thereto. Such lien is free and clear of all adverse claims,
liens and encumbrances having priority over the first lien of the Mortgage
subject only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable,

21



--------------------------------------------------------------------------------



 



(2) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording which are acceptable to
mortgage lending institutions generally and either (A) which are referred to or
otherwise considered in the appraisal made for the originator of the Mortgage
Loan, or (B) which do not adversely affect the appraised value of the Mortgaged
Property as set forth in such appraisal, and (3) other matters to which like
properties are commonly subject which do not materially interfere with the
benefits of the security intended to be provided by the Mortgage or the use,
enjoyment, value or marketability of the related Mortgaged Property. Any
security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates (1) a
valid, subsisting, enforceable and perfected first lien and first priority
security interest and on the property described therein, and RWT Holdings has
the full right to sell and assign the same to the Purchaser;
     (k) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and RWT
Holdings has taken all action necessary to transfer such rights of
enforceability to the Purchaser. All parties to the Mortgage Note and the
Mortgage had the legal capacity to enter into the Mortgage Loan and to execute
and deliver the Mortgage Note and the Mortgage. The Mortgage Note and the
Mortgage have been duly and properly executed by such parties. No fraud, error,
omission, misrepresentation, negligence or similar occurrence with respect to a
Mortgage Loan has taken place on the part of RWT Holdings or the Mortgagor, or,
on the part of any other party involved in the origination of the Mortgage Loan.
The proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid or are in the process of being paid, and the Mortgagor is not
entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;
     (l) RWT Holdings is the sole owner of record and holder of the Mortgage
Loan and the indebtedness evidenced by the Mortgage Note, and upon recordation
the Purchaser or its designee will be the owner of record of the Mortgage and
the indebtedness evidenced by the Mortgage Note, and upon the sale of the
Mortgage Loan to the Purchaser, the Company will retain the Servicing File in
trust for the Purchaser only for the purpose of interim servicing and
supervising the interim servicing of the Mortgage Loan. Immediately prior to the
transfer and assignment to the Purchaser on the related Closing Date, the
Mortgage Loan, including the Mortgage Note and the Mortgage, were not subject to
an assignment or pledge, and RWT Holdings had good and marketable title to and
was the sole owner thereof and had full right to transfer and sell the Mortgage
Loan to the Purchaser free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest (except for the Company’s warehouse lenders
in the ordinary course of business where any such encumbrance, equity, lien,
pledge, charge, claim or security interest by the Company’s warehouse lenders
shall be released on the related Closing Date), and has the full right and
authority subject to no interest or participation of, or agreement with, any
other party, to sell and assign the Mortgage Loan pursuant to the RWT-Paul
Financial Agreement and following the sale of the Mortgage Loan, the Purchaser
will own such Mortgage Loan free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest. The
Company intends to relinquish all rights to possess, control and monitor the
Mortgage Loan, except for the purposes of servicing the Mortgage Loan as set
forth in the RWT-Paul Financial Agreement. Either the Mortgagor is a natural
person or the Mortgagor is an inter-vivos trust acceptable to Fannie Mae;

22



--------------------------------------------------------------------------------



 



     (m) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) RWT Holdings, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. RWT Holdings, its successors and
assigns, are the sole insured of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of RWT Holdings’ interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the RWT-Paul
Financial Agreement and the related Purchase Price and Terms Letter. No claims
have been made under such lender’s title insurance policy, and no prior holder
of the related Mortgage, including RWT Holdings, has done, by act or omission,
anything which would impair the coverage of such lender’s title insurance
policy;
     (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration; and neither RWT Holdings nor any prior mortgagee has waived any
default, breach, violation or event permitting acceleration;
     (o) As of the related Closing Date, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
outstanding that under law could give rise to such liens) affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;
     (p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (q) The Mortgage Loan was originated by or for the Company. The Mortgage
Loan complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is approved to
sell loans to Fannie Mae and/or Freddie Mac. The Mortgage Loan bears interest at
the Mortgage Interest Rate set forth in the related Mortgage Loan Schedule, and
Monthly Payments under the Mortgage Note are due and payable on the first day of
each month. The Mortgage contains the usual and enforceable provisions of the
originator at the time of origination for the acceleration of the payment of the
unpaid principal amount of the Mortgage Loan if the related Mortgaged Property
is sold without the prior consent of the mortgagee thereunder;

23



--------------------------------------------------------------------------------



 



     (r) As of the related Closing Date, the Mortgaged Property is not subject
to any material damage by waste, fire, earthquake, windstorm, flood or other
casualty. At origination of the Mortgage Loan there was, and there currently is,
no proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;
     (s) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure. Following the date of origination of the Mortgage Loan,
the Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage;
     (t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
     (u) If the Mortgage constitutes a deed of trust, a trustee, authorized and
duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;
     (v) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the mortgage loan application by
a Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
     (w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;

24



--------------------------------------------------------------------------------



 



     (x) As of the related Closing Date, the related Mortgage Note is not and
has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in (j) above and such collateral does not serve as
security for any other obligation;
     (y) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of such mortgage loans;
     (z) The Mortgage Loan does not contain “graduated payment” features and
does not have a shared appreciation or other contingent interest feature; no
Mortgage Loan contains any buydown provisions;
     (aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and
the Mortgagor is not insolvent and RWT Holdings has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;
     (bb) The Mortgage Loans have an original term to maturity of not more than
40 years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment, which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization;
     (cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will
have mortgage insurance in accordance with the terms of the Fannie Mae Guides
and will be insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. No action,
inaction, or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage. Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith. The mortgage interest rate for the
Mortgage Loan as set forth on the related Mortgage Loan Schedule is net of any
such insurance premium. No Mortgage Loan is subject to a lender-paid mortgage

25



--------------------------------------------------------------------------------



 



insurance policy. The Purchaser will not terminate any primary mortgage
insurance policy which has been reinsured by Company’s captive, except as
legally required; and, if the servicing rights have been sold, the Purchaser
will use its best efforts to have the servicer not so terminate such policy,
except as legally required;
     (dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (ee) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a single parcel of real property
with a detached single family residence erected thereon, or a townhouse, or a
two-to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
     (ff) Payments of principal and/or interest on the Mortgage Loan commenced
no more than sixty (60) days after the funds were disbursed in connection with
the Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
     (gg) The Mortgage Loans may be subject to a Prepayment Penalty as
identified on the Mortgage Loan Schedule, except that no Mortgage Loan contains
any Prepayment Penalty that extends beyond five years after the date of
origination;
     (hh) As of the related Closing Date, the Mortgaged Property is lawfully
occupied under applicable law, and all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities;
     (ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;

26



--------------------------------------------------------------------------------



 



     (jj) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; and, to the best knowledge of RWT Holdings, there is no
violation of any environmental law, rule or regulation with respect to the
Mortgaged Property; and nothing further remains to be done to satisfy in full
all requirements of each such law, rule or regulation constituting a
prerequisite to use and enjoyment of said property;
     (kk) The Mortgagor has not notified RWT Holdings requesting relief under
the Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and
Sailors’ Civil Relief Act of 1940, and RWT Holdings has no knowledge of any
relief requested or allowed to the Mortgagor under the Servicemembers’ Civil
Relief Act;
     (ll) As of the related Closing Date, no Mortgage Loan was in construction
or rehabilitation status or has facilitated the trade-in or exchange of a
Mortgaged Property;
     (mm) No action has been taken or failed to be taken by RWT Holdings on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of RWT Holdings, or for any other reason under such coverage;
     (nn) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
     (oo) Each Mortgage Loan that is secured by a leasehold interest conforms to
the FNMA requirements for mortgage loans secured by leasehold estates;
     (pp) With respect to any broker fees collected and paid on any of the
Mortgage Loans, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
     (qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;

27



--------------------------------------------------------------------------------



 



     (rr) Each Mortgage Loan constitutes a qualified mortgage under
Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1);
     (ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the RWT-Paul Financial Agreement. With respect to each Mortgage
Loan, the Company is in possession of a complete Mortgage File and Servicing
File except for such documents as have been delivered to the Purchaser or its
designee;
     (tt) All information supplied by, on behalf of, or concerning the Mortgagor
is true, accurate and complete and does not contain any statement that at the
time provided and as of the Closing Date is or will be inaccurate or misleading
in any material respect;
     (uu) To the best of knowledge of RWT Holdings, there does not exist on the
related Mortgage Property any hazardous substances, hazardous wastes or solid
wastes, as such terms are defined in the Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act of
1976, or other federal, state or local environmental legislation;
     (vv) All disclosure materials required by applicable law with respect to
the making of fixed rate and adjustable rate mortgage loans have been received
by the borrower;
     (ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination
of more than 95%;
     (xx) None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994 or any comparable state law;
     (yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
     (zz) Any principal advances made to the Mortgagor prior to the Closing Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan;

28



--------------------------------------------------------------------------------



 



     (aaa) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
     (bbb) No Mortgage Loan is a Balloon Mortgage Loan;
     (ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by
MERS and such MIN is accurately provided on the Mortgage Loan Schedule. The
related assignment of Mortgage to MERS has been duly and properly recorded;
     (ddd) With respect to each MERS Mortgage Loan, RWT Holdings has not
received any notice of liens or legal actions with respect to such Mortgage Loan
and no such notices have been electronically posted by MERS;
     (eee) No Mortgaged Property is Manufactured Housing;
     (fff) Reserved;
     (ggg) The Company has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); and the Company has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws;
     (hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (iii) No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable
and no mortgage loan is a “high cost” or “covered” mortgage loan, as applicable
(as such terms are defined in the then current Standard and Poor’s LEVELS
Glossary which is now Version 5.7, Appendix E). No Mortgage Loan is in violation
of any applicable federal, state, or local predatory or abusive lending law. Any
breach of this representation shall be deemed to materially and adversely affect
the value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan;
     (jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the

29



--------------------------------------------------------------------------------



 



Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
     (kkk) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New
Jersey Home Ownership Act, which became effective November 27, 2003; and
     (lll) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.

30



--------------------------------------------------------------------------------



 



XII.   Master Mortgage Loan Purchase and Sale Agreement between RWT Holdings,
Inc. (“RWT”) and UBS Real Estate Securities LLC, dated February 1, 2006, as
modified by the related Acknowledgements (the “RWT-UBS Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the RWT-UBS Agreement.
     (i) The information set forth in the related Mortgage Loan Schedule was
true and correct in all material respects at the date or dates respecting which
such information is furnished as specified in the related Mortgage Loan Schedule
and the information provided to the rating agencies, including the loan level
detail, is true and correct according to the rating agency requirements;
     (ii) Immediately prior to the transfer and assignment contemplated in the
RWT-UBS Agreement, RWT Holdings was the sole owner and holder of the Mortgage
Loan free and clear of any and all liens, pledges, charges or security interests
of any nature and has full right and authority to sell and assign the same;
     (iii) The Mortgage is a valid, subsisting and enforceable first lien on the
property therein described, and the Mortgaged Property is free and clear of all
encumbrances and liens having priority over the first lien of the Mortgage
except for (A) the lien of current real property taxes and assessments not yet
due and payable, (B) covenants, conditions and restrictions, rights of way,
easements and other matters of public record as of the date of recording of such
Mortgage acceptable to mortgage lending institutions in the area in which the
Mortgaged Property is located or specifically referred to in the lender’s title
insurance policy delivered to the originator of the Mortgage Loan, (C) such
other matters to which like properties are commonly subject which do not
individually, or in the aggregate, materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value of
marketability of the related Mortgaged Property, and, if the related Mortgaged
Property is a condominium unit, any lien for common charges permitted by statute
or homeowners association fees; and if the Mortgaged Property consists of shares
of a cooperative housing corporation, any lien for amounts due to the
cooperative housing corporation for unpaid assessments or charges or any lien of
any assignment of rents or maintenance expenses secured by the real property
owned by the cooperative housing corporation;
     (iv) The terms of the Mortgage Note and Mortgage have not been impaired,
waived, altered or modified in any respect, except by a written instrument which
has been recorded, if necessary, to protect the interests of the holder thereof
and maintain the lien priority of the Mortgage and which has been delivered to
the Custodian. No Mortgagor has been released, in whole or in part, except in
connection with an assumption agreement approved by the title insurer, to the
extent required by the policy, and which assumption agreement is part of the
Mortgage File delivered to the Custodian and the terms of which are reflected on
the related Mortgage Loan Schedule;
     (v) All taxes, governmental assessments, insurance premiums, and water,
sewer and municipal charges, which previously became due and owing have been
paid, or an escrow of funds has been established, to the extent permitted by
law, in an amount sufficient to pay for every such item which remains unpaid;
and RWT Holdings has not advanced funds, or received any advance of funds by a
party other than the Mortgagor, directly or indirectly for the payment of any
amount required by the Mortgage, except for interest accruing from the date of
the Mortgage Note or date of disbursement of the Mortgage Loan proceeds,
whichever is later, to the day which precedes by thirty days the first Due Date
under the related Mortgage Note;
     (vi) The Mortgaged Property is undamaged by water, fire, earthquake, earth
movement other than

31



--------------------------------------------------------------------------------



 



earthquake, windstorm, flood, tornado or similar casualty (excluding casualty
from the presence of hazardous wastes or hazardous substances, as to which RWT
Holdings makes no representations), so as to affect adversely the value of the
Mortgaged Property as security for the Mortgage Loan or the use for which the
premises were intended and there is no proceeding pending or to the best of RWT
Holdings’ knowledge, threatened for the total or partial condemnation of the
Mortgaged Property;
     (vii) The Mortgaged Property is free and clear of all mechanics’ and
material men’s liens or liens in the nature thereof; provided, however, that
this warranty shall be deemed not to have been made if a title policy affording,
in substance, the same protection afforded by this warranty is furnished to the
Purchaser by RWT Holdings;
     (viii) Except for Mortgage Loans secured by co op shares and Mortgage Loans
secured by residential long term leases, the Mortgaged Property consists of a
fee simple estate in real property; all of the improvements which are included
for the purpose of determining the appraised value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of such property and
no improvements on adjoining properties encroach upon the Mortgaged Property
(unless insured against under the related title insurance policy); and at
origination and to the best of RWT Holdings’ knowledge as of the Closing Date,
the Mortgaged Property and all improvements thereon comply with all requirements
of any applicable zoning and subdivision laws and ordinances;
     (ix) All requirements of federal, state or local law including, without
limitation, usury, truth-in-lending, real estate settlement procedures, consumer
credit protection, predatory and abusive lending, equal credit opportunity or
disclosure laws applicable to the solicitation and origination of the Mortgage
Loan have been complied with;
     (x) At origination and to the best of RWT Holdings’ knowledge as of the
Closing Date, all inspections, licenses and certificates required to be made or
issued with respect to all occupied portions of the Mortgaged Property and, with
respect to the use and occupancy of the same, including, but not limited to,
certificates of occupancy and fire underwriting certificates, have been made or
obtained from the appropriate authorities;
     (xi) All payments required to be made up to but not including the Due Date
immediately preceding the related Cut-off Date for such Mortgage Loan under the
terms of the related Mortgage Note have been made, and no payment under any
Mortgage Loan has been 30 days delinquent within twelve months prior to the
related Closing Date;
     (xii) The Mortgage Note, the related Mortgage and other agreements executed
in connection therewith are genuine, and each is the legal, valid and binding
obligation of the maker thereof, enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general equity principles (regardless of whether such
enforcement is considered in a proceeding in equity or at law); and, to the best
of RWT Holdings’ knowledge, all parties to the Mortgage Note and the Mortgage
had legal capacity to execute the Mortgage Note and the Mortgage and each
Mortgage Note and Mortgage has been duly and properly executed by the Mortgagor;
     (xiii) The proceeds of the Mortgage Loans have been fully disbursed to or
for the account of the Mortgagor; there is no requirement for future advances
thereunder and any and all requirements as to completion of any on site or off
site improvements and as to disbursements of any escrow funds therefor have been
complied with (except for escrow funds for exterior items which could not be
completed due to weather and escrow funds for the completion of swimming pools);
and all costs, fees and expenses incurred in making, closing or recording the
Mortgage Loan have been paid, except recording fees with respect to Mortgages
not recorded as of the related Closing Date;

32



--------------------------------------------------------------------------------



 



     (xiv) The Mortgage Loan (except any Mortgage Loan secured by a Mortgaged
Property located in any jurisdiction, as to which an opinion of counsel of the
type customarily rendered in such jurisdiction in lieu of title insurance is
instead received) is covered by an American Land Title Association mortgagee
title insurance policy or other generally acceptable form of policy or insurance
acceptable to FNMA or FHLMC, issued by a title insurer acceptable to FNMA or
FHLMC insuring the related originator, its successors and assigns, as to the
first priority lien of the Mortgage in the original principal amount of the
Mortgage Loan and subject only to (A) the lien of current real property taxes
and assessments not yet due and payable, (B) covenants, conditions and
restrictions, rights of way, easements and other matters of public record as of
the date of recording of such Mortgage acceptable to mortgage lending
institutions in the area in which the Mortgaged Property is located or
specifically referred to in the appraisal performed in connection with the
origination of the related Mortgage Loan, (C) liens created pursuant to any
federal, state or local law, regulation or ordinance affording liens for the
costs of clean up of hazardous substances or hazardous wastes or for other
environmental protection purposes and (D) such other matters to which like
properties are commonly subject which do not individually, or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Mortgage; the Seller is the sole insured of such mortgagee title
insurance policy, the assignment of the Seller’s interest in such mortgagee
title insurance policy does not require any consent of or notification to the
insurer which has not been obtained or made, such mortgagee title insurance
policy is in full force and effect and will be in full force and effect and
inure to the benefit of the Seller’s successors and/or assigns, no claims have
been made under such mortgagee title insurance policy, and no prior holder of
the related Mortgage, including RWT Holdings, has done, by act or omission,
anything which would impair the coverage of such mortgagee title insurance
policy;
     (xv) The Mortgaged Property securing each Mortgage Loan is insured by an
insurer acceptable to FNMA or FHLMC against loss by fire and such hazards as are
covered under a standard extended coverage endorsement, in an amount which is
not less than the lesser of 100% of the insurable value of the Mortgaged
Property and the outstanding principal balance of the Mortgage Loan, but in no
event less than the minimum amount necessary to fully compensate for any damage
or loss on a replacement cost basis; if the Mortgaged Property is a condominium
unit, it is included under the coverage afforded by a blanket policy for the
project; if upon origination of the Mortgage Loan, the improvements on the
Mortgaged Property were in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration is in effect with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(A) the outstanding principal balance of the Mortgage Loan, (B) the full
insurable value of the Mortgaged Property and (C) the maximum amount of
insurance which was available under the Flood Disaster Protection Act of 1973,
as amended; and each Mortgage obligates the Mortgagor thereunder to maintain all
such insurance at the Mortgagor’s cost and expense; (xvi) No foreclosure action
has been commenced, or is currently threatened, with respect to the Mortgage
Loan and RWT Holdings has not waived any default, breach, violation or event of
acceleration;
     (xvii) No Mortgage Note or Mortgage is subject to any right of rescission,
set off, counterclaim or defense, including the defense of usury, nor will the
operation of any of the terms of the Mortgage Note or Mortgage, or the exercise
of any right thereunder, render the Mortgage Note or Mortgage unenforceable, in
whole or in part, or subject it to any right of rescission, set off,
counterclaim or defense, including the defense of usury, and no such right of
rescission, set off, counterclaim or defense has been asserted with respect
thereto;
     (xviii) Each Mortgage Note is payable in monthly payments, resulting in
complete amortization of the Mortgage Loan over a term of not more than
360 months;
     (xix) Each Mortgage and Mortgage Note contains customary and enforceable
provisions such as

33



--------------------------------------------------------------------------------



 



to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security,
including realization by judicial foreclosure (subject to any limitation arising
from any bankruptcy, insolvency or other law for the relief of debtors), and
there is no homestead or other exemption available to the Mortgagor which would
interfere with such right of foreclosure or the right to sell the Mortgaged
Property at a trustee’s sale;
     (xx) To the best of RWT Holdings’ knowledge, no Mortgagor is a debtor in
any state or federal bankruptcy or insolvency proceeding;
     (xxi) Each Mortgaged Property consists of a one to four unit residential
property, which may include a detached home, townhouse, condominium unit or a
unit in a planned unit development or, in the case of Co-op Loans, leases or
occupancy agreements;
     (xxii) In the event that the Mortgagor is an inter vivos “living” trust
and/or an Illinois land trust, (i) such trust is in compliance with FNMA or
FHLMC standards for inter vivos trusts and (ii) holding title to the Mortgaged
Property in such trust will not diminish any rights as a creditor including the
right to full title to the Mortgaged Property in the event foreclosure
proceedings are initiated;
     (xxiii) If the Mortgage Loan is secured by a long-term residential lease,
(1) the lessor under the lease holds a fee simple interest in the land; (2) the
terms of such lease expressly permit the mortgaging of the leasehold estate, the
assignment of the lease without the lessor’s consent and the acquisition by the
holder of the Mortgage of the rights of the lessee upon foreclosure or
assignment in lieu of foreclosure or provide the holder of the Mortgage with
substantially similar protections; (3) the terms of such lease do not (a) allow
the termination thereof upon the lessee’s default without the holder of the
Mortgage being entitled to receive written notice of, and opportunity to cure,
such default or (b) allow the termination of the lease in the event of damage or
destruction as long as the Mortgage is in existence; (4) the term of such lease
does not terminate earlier than five years after the maturity date of the
Mortgage Note; and (5) the Mortgaged Property is located in a jurisdiction in
which the use of leasehold estates in transferring ownership in residential
properties is a widely accepted practice;
     (xxiv) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of
the National Housing Act, as amended, a savings and loan association, a savings
bank, a commercial bank, credit union, insurance company or similar institution
which is supervised and examined by a federal or state authority;
     (xxv) The Mortgage Loan was underwritten in accordance with the related
Underwriting Guidelines in effect at the time of origination with exceptions
thereto exercised in a reasonable manner;
     (xxvi) With respect to each Mortgage Loan, RWT Holdings is in possession of
a complete Mortgage File except for the documents which have been delivered to
the Purchaser or which have been submitted for recording and not yet returned
or, in the event that the recorded Mortgage has not been returned from the
related recording office, the title policy;
     (xxvii) Except to the extent specified on the related Mortgage Loan
Schedule, no Mortgage Loan is subject to a prepayment penalty, and no Mortgage
Loan contains any prepayment Penalty that extends beyond five years after the
date of origination;
     (xxviii)No Mortgage Loan is a High Cost Loan or Covered Loan, as
applicable, and no Mortgage Loan originated on or after October 1, 2002 through
March 6, 2003 is governed by the Georgia Fair Lending Act. No Mortgage Loan is
covered by the Home Ownership and Equity Protection Act of 1994 and no Mortgage
Loan is in violation of any comparable state or local law;
     (xxix) No fraud, error, omission, misrepresentation, negligence or similar
occurrence with respect

34



--------------------------------------------------------------------------------



 



to a Mortgage Loan has taken place on the part of RWT Holdings or to the best of
RWT Holdings’ knowledge, the Mortgagor, the appraiser, any builder, or any
developer, or any other party involved in the solicitation or origination of the
Mortgage Loan or in the application of any insurance in relation to such
Mortgage Loan or in connection with the sale of such Mortgage Loan to the
Purchaser;
     (xxx) No Mortgage Loan has a LTV greater than 100%. If a Mortgage Loan had
an original LTV of 80% or greater, to the extent provided on the related
Mortgage Loan Schedule, the Mortgage Loan is and will be insured as to payment
defaults by a Primary Mortgage Insurance Policy until terminated pursuant to the
Homeowners Protection Act of 1998, 12 USC §4901, et seq. All provisions of such
Primary Mortgage Insurance Policy issued by a Qualified Insurer have been and
are being complied with, such policy is in full force and effect, and all
premiums due thereunder have been paid. The Mortgage Interest Rate for the
Mortgage Loan as set forth on the related Mortgage Loan Schedule is net of any
such insurance premium;
     (xxxi) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration, and
neither RWT Holdings nor its predecessors have waived any default, breach,
violation or event of acceleration;
     (xxxii) Principal payments commenced no more than 60 days after the funds
were disbursed to the Mortgagor in connection with the Mortgage Loan, with
interest payable in arrears on the Due Date set forth on the related Mortgage
Loan Schedule. No Mortgage Loan contains terms or provisions which would result
in negative amortization;
     (xxxiii)In the event the Mortgage constitutes a deed of trust, a trustee,
duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Mortgagee to the trustee under the
deed of trust, except in connection with a trustee’s sale after default by the
Mortgagor;
     (xxxiv) The Mortgage File contains an appraisal of the related Mortgaged
Property in a form acceptable to FNMA or FHLMC. The appraisal was made and
signed, prior to the approval of the Mortgage Loan application, by a Qualified
Appraiser (1) who had no interest, direct or indirect, in the Mortgaged Property
or in any loan made on the security thereof, (2) whose compensation is not
affected by the approval or disapproval of the Mortgage Loan, and (3) who met
the minimum qualifications of FNMA or FHLMC and Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989 and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated;
     (xxxv) The Mortgagor has not notified RWT Holdings, and RWT Holdings has no
knowledge of any relief requested by or provided to the Mortgagor under the
Servicemembers Civil Relief Act, as amended, or any similar state law;
     (xxxvi) The Mortgage Loan is not a balloon mortgage loan. The Mortgage Loan
is not a graduated payment mortgage loan and the Mortgage Loan does not have a
shared appreciation or other contingent interest feature. Except to the extent
provided on the related Mortgage Loan Schedule, the Mortgage Loan is not a
Buydown Mortgage Loan;
     (xxxvii) Each Mortgage Loan would be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC;
     (xxxviii) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans; and

35



--------------------------------------------------------------------------------



 



     (xxxix) None of the Mortgage Loans are classified as (a) “high cost” loans
under the Home Ownership and Equity Protection Act of 1994, (b) “high cost,”
“threshold,” “predatory”, or “covered”, loans under and in violation of any
other applicable state, federal or local law, or (c) “high cost” or “covered”,
as applicable (as such terms are defined in the then current Standard and Poor’s
LEVELS® Glossary, which is now Version 5.7 Revised, Appendix E).

36